EXECUTION VERSION


Published CUSIP Number: 49904UAA5
Revolving Credit CUSIP Number: 49904UAB3
Term Loan CUSIP Number: 49904UAC1



--------------------------------------------------------------------------------









$1,200,000,000


CREDIT AGREEMENT

dated as of September 29, 2017,


by and among


KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender


BANK OF AMERICA, N.A. and PNC BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents




WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Bookrunners









--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I

DEFINITIONS
Section 1.1
Definitions    1

Section 1.2
Other Definitions and Provisions    30

Section 1.3
Accounting Terms    31

Section 1.4
Rounding    31

Section 1.5
References to Agreement and Laws    31

Section 1.6
Times of Day    32

Section 1.7
Letter of Credit Amounts    32

Section 1.8
Guarantees/Earn-Outs    32

Section 1.9
Covenant Compliance Generally    32

ARTICLE II

REVOLVING CREDIT FACILITY
Section 2.1
Revolving Credit Loans    32

Section 2.2
Swingline Loans    32

Section 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans    34

Section 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans    35

Section 2.5
Permanent Reduction of the Revolving Credit Commitment    36

Section 2.6
Termination of Revolving Credit Facility    36

ARTICLE III

LETTER OF CREDIT FACILITY
Section 3.1
L/C Facility    37

Section 3.2
Procedure for Issuance of Letters of Credit    38

Section 3.3
Commissions and Other Charges    38



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 3.4
L/C Participations    38

Section 3.5
Reimbursement Obligation of the Borrower    39

Section 3.6
Obligations Absolute    40

Section 3.7
Effect of Letter of Credit Application    41

Section 3.8
Resignation of Issuing Lenders    41

Section 3.9
Reporting of Letter of Credit Information and L/C Commitment    41

Section 3.10
Letters of Credit Issued for Subsidiaries    41

Section 3.11
Cash Collateral for Extended Letters of Credit    41

ARTICLE IV

TERM LOAN FACILITY
Section 4.1
Initial Term Loan    43

Section 4.2
Procedure for Advance of Term Loan    43

Section 4.3
Repayment of Term Loans    43

Section 4.4
Optional Prepayments of Term Loans    43

ARTICLE V

GENERAL LOAN PROVISIONS
Section 5.1
Interest    44

Section 5.2
Notice and Manner of Conversion or Continuation of Loans    45

Section 5.3
Fees    45

Section 5.4
Manner of Payment    46

Section 5.5
Evidence of Indebtedness    46

Section 5.6
Sharing of Payments by Lenders    47

Section 5.7
Administrative Agent’s Clawback    48



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 5.8
Changed Circumstances    48

Section 5.9
Indemnity    49

Section 5.10
Increased Costs    50

Section 5.11
Taxes    51

Section 5.12
Mitigation Obligations; Replacement of Lenders    54

Section 5.13
Incremental Loans    56

Section 5.14
Cash Collateral    58

Section 5.15
Defaulting Lenders    59

Section 5.16
Extension of Revolving Credit Maturity Date    61

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING
Section 6.1
Conditions to Closing and Initial Extensions of Credit    62

Section 6.2
Conditions to All Extensions of Credit    64

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
Section 7.1
Organization; Power; Qualification    65

Section 7.2
Ownership    65

Section 7.3
Authorization; Enforceability    65

Section 7.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc    65

Section 7.5
Compliance with Law; Governmental Approvals    66

Section 7.6
Tax Returns and Payments    66

Section 7.7
Environmental Matters    66

Section 7.8
Employee Benefit Matters    66



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 7.9
Margin Stock    67

Section 7.10
Government Regulation    67

Section 7.11
Financial Statements    67

Section 7.12
No Material Adverse Change    68

Section 7.13
Litigation    68

Section 7.14
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions    68

Section 7.15
Absence of Defaults    68

Section 7.16
Disclosure    68

ARTICLE VIII

AFFIRMATIVE COVENANTS
Section 8.1
Financial Statements and Budgets    69

Section 8.2
Certificates; Other Reports    69

Section 8.3
Notice of Litigation and Other Matters    71

Section 8.4
Preservation of Corporate Existence and Related Matters    71

Section 8.5
Maintenance of Property and Licenses    71

Section 8.6
Insurance    71

Section 8.7
Accounting Methods and Financial Records    72

Section 8.8
Payment of Taxes    72

Section 8.9
Compliance with Laws    72

Section 8.10
Visits and Inspections    72

Section 8.11
Additional Subsidiaries    72

Section 8.12
Use of Proceeds    72

Section 8.13
Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions    73



iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


ARTICLE IX

NEGATIVE COVENANTS
Section 9.1
Subsidiary Indebtedness    73

Section 9.2
Liens    75

Section 9.3
Fundamental Changes    77

Section 9.4
Asset Dispositions    78

Section 9.5
Restricted Payments    79

Section 9.6
Transactions with Affiliates    80

Section 9.7
Fiscal Year    80

Section 9.8
Nature of Business    80

Section 9.9
Financial Covenants    81

Section 9.10
Operating Leases    81

ARTICLE X

DEFAULT AND REMEDIES
Section 10.1
Events of Default    81

Section 10.2
Remedies    83

Section 10.3
Rights and Remedies Cumulative; Non-Waiver; etc    84

Section 10.4
Crediting of Payments and Proceeds    84

Section 10.5
Administrative Agent May File Proofs of Claim    85

ARTICLE XI

THE ADMINISTRATIVE AGENT
Section 11.1
Appointment and Authority    86

Section 11.2
Rights as a Lender    86

Section 11.3
Exculpatory Provisions    86



v

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 11.4
Reliance by the Administrative Agent    87

Section 11.5
Delegation of Duties    88

Section 11.6
Resignation of Administrative Agent    88

Section 11.7
Non-Reliance on Administrative Agent and Other Lenders    89

Section 11.8
No Other Duties, Etc    89

Section 11.9
Guaranty Matters    90

Section 11.10
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements    90

ARTICLE XII

MISCELLANEOUS
Section 12.1
Notices    90

Section 12.2
Amendments, Waivers and Consents    93

Section 12.3
Expenses; Indemnity    95

Section 12.4
Right of Setoff    97

Section 12.5
Governing Law; Jurisdiction, Etc    97

Section 12.6
Waiver of Jury Trial    98

Section 12.7
Reversal of Payments    98

Section 12.8
[Reserved]    98

Section 12.9
Successors and Assigns; Participations    99

Section 12.10
Treatment of Certain Information; Confidentiality    103

Section 12.11
[Reserved]    104

Section 12.12
[Reserved]    104

Section 12.13
Survival    104

Section 12.14
Titles and Captions    104



vi

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 12.15
Severability of Provisions    105

Section 12.16
Counterparts; Integration; Effectiveness; Electronic Execution    105

Section 12.17
Term of Agreement    105

Section 12.18
USA PATRIOT Act; Anti-Money Laundering Laws    105

Section 12.19
Independent Effect of Covenants    105

Section 12.20
No Advisory or Fiduciary Responsibility    106

Section 12.21
Inconsistencies with Other Documents    106

Section 12.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    107

Section 12.23
Lender ERISA Representation    107

EXHIBITS
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit A-3
-
Form of Term Loan Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H-1
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
-
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
-
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
 
SCHEDULES
Schedule 1.1(a)
-
Existing Letters of Credit
Schedule 1.1(b)
-
Commitments and Commitment Percentages
Schedule 7.2
-
Subsidiaries and Capitalization
Schedule 9.1
-
Existing Indebtedness
Schedule 9.2
-
Existing Liens
Schedule 9.6
-
Transactions with Affiliates



vii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page








viii

--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of September 29, 2017, by and among KNIGHT-SWIFT
TRANSPORTATION HOLDINGS INC., a Delaware corporation, as Borrower, the lenders
who are party to this Agreement and the lenders who may become a party to this
Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I

DEFINITIONS
Section 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
or the equivalent governing body (other than securities having such power only
by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.
“Additional Commitment Lender” has the meaning assigned thereto in Section
5.16(d).
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned thereto in Section 12.1(e)(ii).
“Agreement” means this Credit Agreement.





--------------------------------------------------------------------------------





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:
Pricing Level
Consolidated Total Net Leverage Ratio
Commitment Fee
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
I
Less than or equal to 0.75 to 1.00
0.070%
0.875%
0.000%
II
Greater than 0.75 to 1.00, but less than or equal to 1.25 to 1.00
0.100%
1.000%
0.000%
III
Greater than 1.25 to 1.00, but less than or equal to 1.75 to 1.00
0.125%
1.125%
0.125%
IV
Greater than 1.75 to 1.00, but less than or equal to 2.25 to 1.00
0.150%
1.250%
0.250%
V
Greater than 2.25 to 1.00
0.200%
1.500%
0.500%

The Applicable Margin shall be determined and adjusted quarterly on the next
Business Day after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level III level until
the Calculation Date occurring for the fiscal quarter of the Borrower ending
December 31, 2017 and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Total Net Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide an Officer’s
Compliance Certificate when due as required by Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from the date on which such Officer’s
Compliance Certificate was required to have been delivered shall be based on
Pricing Level V until such time as such Officer’s Compliance Certificate is
delivered, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Net Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The applicable Pricing Level shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Pricing Level shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.


2

--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Net Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor any of their
other rights under this Agreement or any other Loan Document. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests other
than the Equity Interests of the Borrower) by any Credit Party or any Subsidiary
thereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3

--------------------------------------------------------------------------------





“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Borrower” means Knight-Swift Transportation Holdings Inc., a Delaware
corporation.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Captive Insurance Company” means each of Mohave Transportation Insurance
Company, Inc., an Arizona corporation, Red Rock Risk Retention Group, Inc., an
Arizona corporation, each of its Subsidiaries, if any, and each other Subsidiary
of the Borrower formed from time to time that engages primarily in the business
of being a captive insurance subsidiary for the Borrower and its Subsidiaries.
“Cash Collateral” shall have a meaning correlative to the definition of “Cash
Collateralize” and shall include the proceeds of such cash collateral and other
credit support.
“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable.
“Cash Collateralized Letter of Credit” has the meaning assigned thereto in
Section 3.11(d).


4

--------------------------------------------------------------------------------





“Cash Equivalents” means, at any time, collectively, (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof maturing within one year from such time, (b) commercial paper
maturing no more than 270 days from the date of creation thereof and currently
having the highest rating obtainable from either S&P or Moody’s,
(c) certificates of deposit and time deposits maturing no more than one year
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency, (d) any repurchase agreement
having a term of 30 days or less entered into with any Lender or any commercial
banking institution satisfying the criteria set forth in clause (c) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder; (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (a) through (d) above, (ii)
has net assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s, (f) other investments described in the
Borrower’s investment policy or (g) investments by Foreign Subsidiaries in any
foreign equivalent of the investments described in clauses (a) through (f)
above.
“Cash Management Agreement” means any agreement between or among any Credit
Party or its Subsidiaries and any Cash Management Bank to provide cash
management services, including treasury, depository, overdraft, credit or debit
card (including non-card electronic payables and purchasing cards), electronic
funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party or any of its Subsidiaries, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Closing Date), is a party
to a Cash Management Agreement with a Credit Party or any of its Subsidiaries,
in each case in its capacity as a party to such Cash Management Agreement.
“CFC” means any “controlled foreign corporation” within the meaning of Section
957 of the Code.
“Change in Control” means an event or series of events by which (i) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person”
or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the Equity Interests of the Borrower entitled to
vote in the election of members of the board of directors (or equivalent
governing body) of the Borrower, (ii) during any period of twelve (12)
consecutive months, a majority of the members of the board of directors (or
other equivalent governing body) of the Borrower shall not constitute Continuing
Directors or (iii) there shall have occurred under any indenture or other
instrument evidencing any Indebtedness in excess of the Threshold Amount any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the Borrower or any
of its Subsidiaries to repurchase, redeem or repay all or any part of the
Indebtedness provided for therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation


5

--------------------------------------------------------------------------------





or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means any Person that is a bona fide direct competitor of the
Borrower or any of its Subsidiaries in the same industry or a substantially
similar industry which offers a substantially similar product or service as the
Borrower or any of its Subsidiaries.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) Federal,
state, local and foreign income taxes, (ii) Consolidated Interest Expense, (iii)
amortization and depreciation (including amortization of goodwill, other
intangibles, expense relating to the Transactions, financing fees and related
expenses), (iv) non-cash impairment charges, (v) non-cash expenses resulting
from the grant of stock and stock options and other compensation to management
personnel of the Borrower and its Subsidiaries pursuant to a written incentive
plan or agreement, (vi) any expenses or charges related to any equity offering,
any proposed incurrence, redemption, repayment, prepayment, refinancing or
amendment, in each case after the Closing Date, of any Indebtedness permitted
under this Agreement, any acquisition after the Closing Date and any


6

--------------------------------------------------------------------------------





disposition or investment, in each case after the Closing Date, permitted under
this Agreement, (vii) any losses or expenses resulting from any Hedge
Termination Value, (viii) any losses attributable to non-cash mark-to-market
adjustments on Hedge Agreements, (ix) losses recorded under the equity method
related an investment, (x) Transaction and Merger transaction costs, fees and
expenses, (xi) the amount of any one-time restructuring costs incurred in
connection with (A) the Merger and (B) Acquisitions consummated after the
Closing Date in an amount with respect to such Acquisitions not to exceed
$20,000,000 in the aggregate during the term of this Agreement, and (xii)
extraordinary or non-recurring losses or charges (excluding extraordinary losses
from discontinued operations) less (c) the sum of the following, without
duplication, to the extent included in determining Consolidated Net Income for
such period: (i) interest income, (ii) any extraordinary gains, (iii) any income
or gain resulting from any Hedge Termination Value, (iv) any income or gain
attributable to non-cash mark-to-market adjustments of Hedge Agreements, and (v)
non-cash gains or non-cash items increasing Consolidated Net Income. For
purposes of this Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma
Basis. Notwithstanding the foregoing, Consolidated EBITDA (1) for the fiscal
quarter ended on March 31, 2017 shall be deemed to be $145,151,000, (2) for the
fiscal quarter ended on June 30, 2017 shall be deemed to be $187,140,000 and (3)
for the fiscal quarter ended on September 30, 2017 shall be deemed to be
$139,082,000.
“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder, which, in the case of the Revolving Credit Loans, shall be deemed to
equal the aggregate principal amount of the Revolving Credit Loans outstanding
as of the last day of the fiscal quarter ending on or immediately preceding the
date of determination) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments (but excluding any
obligations arising under Hedge Agreements), (b) all purchase money
Indebtedness, (c) all drawn amounts arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, (d) all Attributable Indebtedness with respect to such
Person’s Capital Lease Obligations and Synthetic Leases, (e) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (d) above of Persons other than the
Borrower or any Subsidiary, and (f) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries: (a) all interest, premium payments, fees, charges and related
expenses in connection with borrowed money or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, (b) all interest paid or payable with respect to
discontinued operations and (c) the portion of rent expense under capitalized
leases that is treated as interest in accordance with GAAP, in each case that is
either paid or required to be paid in cash during such period and net of
interest income received or receivable during such period, provided there shall
be excluded (i) any non-cash interest expense attributable to the movement in
the mark to market valuation of Hedge Agreements or other derivative instruments
pursuant to “Financial Accounting Standards Board Statement No. 133—Accounting
for Derivative Instruments and Hedging


7

--------------------------------------------------------------------------------





Activities” and any other applicable accounting standard and non-cash interest
expense attributable to the amortization of gains or losses resulting from the
termination prior to or reasonably contemporaneously with the closing date of
Hedge Agreements, (ii) any amortization or write-off of financing or other debt
issuance costs otherwise included therein, and (iii) any change in Hedge
Termination Value (provided that there shall be included in the calculation of
Consolidated Interest Expense payments made or received under any interest rate
Hedge Agreements (excluding payments from the termination of any interest rate
Hedge Agreement)).
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income of any Subsidiary during such
period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its organizational documents or any agreement, instrument or
Applicable Law (it is understood that the review and approval process of the
applicable state department of insurance for dividends by Captive Insurance
Companies shall not constitute such a restriction) to such Subsidiary during
such period, except that the Borrower’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Consolidated Net
Income, and (b) any income (or loss) for such period of any Person if such
Person is not a Subsidiary, except that the Borrower’s equity in the net income
of any such Person for such period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such period to the Borrower or a Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a Subsidiary, such
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (a) of this proviso).
“Consolidated Net Tangible Assets” means, at any time, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Borrower and its
Subsidiaries, minus (a) all current liabilities of the Borrower and its
Subsidiaries (excluding (i) liabilities that by their terms are extendable or
renewable at the option of the obligor to a date more than 12 months after the
date of determination and (ii) the current portion of long term Indebtedness and
all Indebtedness consisting of revolver and swingline borrowing and the Credit
Facility (and refinancing thereof)) and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense (less unamortized
premium).
“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness (minus the unrestricted cash
and Cash Equivalents of the Borrower and its Subsidiaries and, for purposes of
calculating the Applicable Margin only, the Operating Lease Opportunistic
Prepayment Amounts) on such date to (b) Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date.
“Continuing Directors” means the directors (or equivalent governing body) of the
Borrower on the Closing Date and each other director (or equivalent) of the
Borrower, if, in each case, such other Person’s election or nomination to the
board of directors (or equivalent governing body) of the Borrower is approved by
at least a majority of the then Continuing Directors.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.


8

--------------------------------------------------------------------------------





“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or any Term
Loan required to be funded by it hereunder within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Lender, the Swingline Lender and each Lender.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a Competitor (and an Affiliate of a Competitor to the extent reasonably
identifiable on the basis of the similarity of such Affiliate’s name and the
name of an entity so identified in writing) of the Borrower or any of its
Subsidiaries, which Person has been designated by the Borrower as a
“Disqualified Institution” by written notice to the Administrative Agent (which
such notice shall specify


9

--------------------------------------------------------------------------------





such Person by exact legal name) and the Lenders (including by posting such
notice to the Platform) not less than five (5) Business Days prior to such date;
provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time; provided
further that any bona fide debt fund or investment vehicle that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business which
is managed, sponsored or advised by any Person Controlling, Controlled by or
under common Control with such Competitor or its Controlling owner and for which
no personnel involved with the competitive activities of such Competitor or
Controlling owner (i) makes any investment decisions for such debt fund or (ii)
has access to any confidential information (other than publicly available
information) relating to the Borrower and its Subsidiaries shall be deemed not
to be a Competitor of the Borrower or any of its Subsidiaries.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“DQ List” has the meaning assigned thereto in Section 12.9(f)(iv).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9 (subject to such consents, if any, as may be
required under Section 12.9(b)(iii) and Section 12.9(f)). For the avoidance of
doubt, any Disqualified Institution is subject to Section 12.9(i).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation or proceedings relating in any way to any actual or alleged
violation of or liability under any Environmental Law or relating to any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to public
health or the environment.


10

--------------------------------------------------------------------------------





“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, regulations, permits, licenses,
approvals and orders of courts or Governmental Authorities, relating to the
protection of public health or the environment, including, but not limited to,
legally enforceable requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b) and (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code), or Section 4001(b)
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiaries” means:
(a)    any Subsidiary of the Borrower (x) that would be prohibited or restricted
by Applicable Law or contract from becoming a Subsidiary Guarantor (including
any requirement to obtain the consent, approval, license or authorization of any
Governmental Authority or third party, unless such consent, approval, license or
authorization has been received, but excluding any restriction in any
organizational documents of such Subsidiary) so long as (i) in the case of
Subsidiaries of the Borrower existing on the Closing Date, such contractual
obligation is in existence on the Closing Date and (ii) in the case of
Subsidiaries of the Borrower acquired after the Closing Date, such contractual
obligation is in existence at the time of such acquisition, or (y) that if it
became a Subsidiary Guarantor would result in material adverse tax consequences
as reasonably determined by the Borrower;
(b)    any Foreign Subsidiary of the Borrower that is (i) a CFC or (ii) a direct
or indirect Subsidiary of a CFC;


11

--------------------------------------------------------------------------------





(c)    any Domestic Subsidiary of the Borrower substantially all of the assets
of which consist (directly or indirectly through entities that are treated as a
disregarded entities for U.S. federal income tax purposes) of Equity Interests
and/or Indebtedness of one or more Foreign Subsidiaries that are CFCs (a “CFC
Holdco”);
(d)    any Domestic Subsidiary of the Borrower that is a direct or indirect
Subsidiary of (i) a Foreign Subsidiary or (ii) a CFC Holdco;
(e)    any Captive Insurance Company;
(f)    any not-for-profit Subsidiary of the Borrower;
(g)    any Subsidiary of the Borrower acquired with pre-existing Indebtedness
permitted to remain outstanding hereunder (to the extent the guarantee of the
Obligations by such Subsidiary would be prohibited by or require consent
pursuant to the terms of such Indebtedness);
(h)    any Subsidiary of the Borrower to the extent that the burden or cost of
providing a guarantee outweighs the benefit afforded thereby as reasonably
determined by the Borrower and the Administrative Agent;
(i)    any Receivables Subsidiary; and
(j)    Swift Academy LLC and its Subsidiaries, if any.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Subsidiary Guaranty Agreement). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s


12

--------------------------------------------------------------------------------





assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.
“Existing Credit Agreements” means (a) that certain Amended and Restated Credit
Agreement, dated as of October 21, 2013, between Knight Transportation, Inc.,
and Wells Fargo Bank, National Association, and (b) that certain Fourth Amended
and Restated Credit Agreement, dated as of July 27, 2015, between Swift
Transportation Co., LLC, Bank of America, N.A., as administrative agent, and the
other parties thereto.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
“Existing Revolving Credit Maturity Date” has the meaning assigned thereto in
Section 5.16(a).
“Extended Letter of Credit” has the meaning assigned thereto in Section 3.1(b).
“Extension Date” has the meaning assigned thereto in Section 5.16(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code., and any fiscal or regulatory
legislation or rules adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letters” means (a) the separate fee letter agreement dated September 1,
2017 among the Borrower, Wells Fargo and Wells Fargo Securities, LLC, (b) the
separate fee letter agreement dated September 1, 2017 among the Borrower, Bank
of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, (c) the
separate fee letter agreement dated September 1, 2017 among the Borrower, PNC
Bank, National Association and PNC Capital Markets LLC and (d) any letter
between the Borrower and any Issuing Lender (other than the Initial Issuing
Lenders) relating to certain fees payable to such Issuing Lender in its capacity
as such.


13

--------------------------------------------------------------------------------





“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course. The amount of the
Guarantee shall


14

--------------------------------------------------------------------------------





be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between or among any Credit Party or any of its Subsidiaries and any Cash
Management Bank.
“Guaranteed Hedge Agreement” means any Hedge Agreement between or among any
Credit Party or any of its Subsidiaries and any Hedge Bank.
“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party or
any of its Subsidiaries under (i) any Guaranteed Hedge Agreement and (ii) any
Guaranteed Cash Management Agreement; provided that the “Guaranteed Obligations”
of a Credit Party shall exclude any Excluded Swap Obligations with respect to
such Credit Party.
“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Guaranteed
Obligations and, in each case, their respective successors and permitted
assigns.
“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, or toxic
substances under any Environmental Law, (b) which are regulated by any
Governmental Authority due to their toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, or mutagenic nature, (c) the discharge or
emission or release of which gives rise to liability under any Environmental
Law, or (d) which contain asbestos, polychlorinated biphenyls, urea formaldehyde
foam insulation, petroleum hydrocarbons, petroleum derived substances or waste,
crude oil or nuclear fuel.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party or any of its Subsidiaries permitted under Article
IX, is a Lender, an Affiliate of a Lender, the Administrative Agent or an
Affiliate of the Administrative Agent or (b) at the time it (or its Affiliate)
becomes a Lender or the Administrative Agent (including on the Closing Date), is
a party to a Hedge Agreement with a Credit Party or any of its Subsidiaries, in
each case in its capacity as a party to such Hedge Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)


15

--------------------------------------------------------------------------------





determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined in accordance
with GAAP.
“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower that (i) does not, as of the most recently ended fiscal quarter of
the Borrower, have total assets with a value in excess of 10% of the
consolidated total assets of the Borrower and its Subsidiaries for such date and
(ii) did not, during the most recently ended the most recently completed four
fiscal quarters of the Borrower, have gross revenues exceeding 10% of the
consolidated gross revenues of the Borrower and its Subsidiaries, in each case
determined in accordance with GAAP; provided that, the aggregate total assets or
gross revenues of all Immaterial Subsidiaries, determined in accordance with
GAAP, may not exceed 20% of consolidated total assets or consolidated gross
revenues, respectively, of the Borrower and its Subsidiaries, collectively, at
any time (and the Borrower will designate in writing to the Administrative Agent
from time to time the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing limitation).
“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).
“Incremental Commitment Increase” has the meaning assigned thereto in Section
5.13(a)(iii).
“Incremental Facilities Limit” means $500,000,000 less the total aggregate
initial principal amount (as of the date of incurrence thereof) of all (without
duplication) previously incurred unfunded Incremental Commitment Increases,
Incremental Term Loan Commitments and Incremental Loans, provided that no more
than $400,000,000 of the Incremental Facilities Limit may be utilized for
Incremental Revolving Credit Increases.
“Incremental Initial Term Loan” has the meaning assigned thereto in Section
5.13(a)(ii).
“Incremental Initial Term Loan Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).
“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).
“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(iii).
“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(iii).
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(iii).
“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).
“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
5.13(a)(i).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;


16

--------------------------------------------------------------------------------





(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (excluding, without limitation, all payment
obligations under non-competition, earn out or similar agreements), except trade
payables arising in the ordinary course of business not more than ninety (90)
days past due, or that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases;
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness (excluding prepaid interest) of any other Person secured
by a Lien on any asset owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention agreements
except trade payables arising in the ordinary course of business), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness as of any date of determination will be the lesser of (x) the fair
market value of such assets as of such date and (y) the amount of such
Indebtedness as of such date.
The amount of any net obligation under any Hedge Agreement on any date shall be
deemed to be the Hedge Termination Value thereof as of such date.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Credit
Party under any Loan Document.
“Indemnitee” has the meaning assigned thereto in Section 12.3(b).
“Information” has the meaning assigned thereto in Section 12.10.


17

--------------------------------------------------------------------------------





“Initial Issuing Lender” means (a) Wells Fargo, (b) Bank of America, N.A. and
(c) PNC Bank, National Association.
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter (or 7 days thereafter if available to all Lenders), in each
case as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation and subject to availability; provided that:
(a)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(b)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c)    any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d)    no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable; and
(e)    there shall be no more than ten (10) Interest Periods in effect at any
time.
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means (a) the Initial Issuing Lenders and (b) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld).
“Joint Lead Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, and PNC Capital Markets LLC in their capacities as
joint lead arrangers and joint bookrunners.
“Knight” means Knight Transportation, Inc., an Arizona corporation.


18

--------------------------------------------------------------------------------





“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to (a) for
each of the Initial Issuing Lenders, the amount set forth opposite the name of
each such Initial Issuing Lender on Schedule 1.1(b) and (b) for any other
Issuing Lender becoming an Issuing Lender after the Closing Date, such amount as
separately agreed to in a written agreement between the Borrower and such
Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution), in each case of clauses (a) and (b) above,
any such amount may be changed after the Closing Date in a written agreement
between the Borrower and such Issuing Lender (which such agreement shall be
promptly delivered to the Administrative Agent upon execution); provided that
the L/C Commitment with respect to any Person that ceases to be an Issuing
Lender for any reason pursuant to the terms hereof shall be $0 (subject to the
Letters of Credit of such Person remaining outstanding in accordance with the
provisions hereof).
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means the lesser of (a) $300,000,000 and (b) the Revolving Credit
Commitment.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application requesting such Issuing
Lender to issue a Letter of Credit and a reimbursement agreement, in each case
in the form specified by the applicable Issuing Lender from time to time.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.
“Leverage Increase Period” has the meaning assigned thereto in Section 9.9(a).
“LIBOR” means,
(a)    for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately


19

--------------------------------------------------------------------------------





11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period or if such rate is not available for any reason,
a comparable or successor rate that is approved by the Administrative Agent in
consultation with the Borrower, and
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day or if such rate is not available for
any reason, a comparable or successor rate that is approved by the
Administrative Agent in consultation with the Borrower.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the then applicable Interest Period in a
manner consistent with market practice as reasonably determined by the
Administrative Agent; provided that if such market practice is reasonably
determined by the Administrative Agent to not be administratively feasible, such
approved rate shall be applied in a manner reasonably determined by the
Administrative Agent.
Notwithstanding the foregoing, in no event shall LIBOR be less than 0%.
“LIBOR Market Index Rate” means, with respect to any day, the daily floating
rate of interest per annum equal to LIBOR for an Interest Period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day or
if such rate is not available for any reason, a comparable or successor rate
that is approved by the Administrative Agent in consultation with the Borrower.
Notwithstanding the foregoing, in no event shall the LIBOR Market Index Rate be
less than 0%.
“LIBOR Market Index Rate Loan” means, at any time, any Loan that bears interest
at such time at the applicable LIBOR Market Index Rate.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset; provided that in no event shall an operating lease be deemed to
constitute a Lien.


20

--------------------------------------------------------------------------------





“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Fee Letters, and
each other document, instrument, certificate and agreement executed and
delivered by the Credit Parties in favor of or provided to the Administrative
Agent or any Lender in connection herewith.
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the business, assets, results of
operations or financial condition of the Borrower and its Subsidiaries, taken as
a whole, (b) a material impairment of the ability of any Credit Party to perform
its payment obligations under the Loan Documents to which it is a party, (c) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document to which it is a party.
“Material Subsidiary” means a Subsidiary that is not an Immaterial Subsidiary.
“Merger” means the merger of Merger Sub with and into Knight, and Knight
surviving as a direct Wholly-Owned Subsidiary of the Borrower, pursuant to the
Agreement and Plan of Merger dated as of April 9, 2017 among the Borrower
(formerly known as Swift Transportation Company), Merger Sub and Knight, and in
connection therewith, Swift Transportation Company changed its name to
Knight-Swift Transportation Holdings Inc.
“Merger Sub” means Bishop Merger Sub, Inc., an Arizona corporation and a direct
Wholly-Owned Subsidiary of the Borrower.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
the sum of (i) the Fronting Exposure of the Issuing Lenders with respect to
Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


21

--------------------------------------------------------------------------------





“Non-Extending Revolving Credit Lender” has the meaning assigned thereto in
Section 5.16(b).
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
“Notice Date” has the meaning assigned thereto in Section 5.16(b).
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest and fees
accruing after the filing of any bankruptcy or similar petition) the Loans,
(b) the L/C Obligations and (c) all other fees and commissions (including
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Credit Parties to
the Lenders, the Issuing Lenders or the Administrative Agent, in each case under
any Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, chief financial officer, treasurer, assistant treasurer, accounting
officer or controller or any other officer or similar person acting in
substantially the same capacity of the foregoing of the Borrower substantially
in the form attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.
“Operating Lease Attributable Indebtedness” means in respect of any Operating
Lease incurred by any Person, the present value (calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined, to
the extent applicable, in accordance with GAAP) of the obligation of the lessee
for net rental payments during the remaining term of the lease associated with
such transaction, including any period for which such lease has been extended or
may, at the option of the lessor, be extended.
“Operating Lease Opportunistic Prepayment Amounts” means, as of any date of
determination, the amount applied to prepay and terminate Operating Leases
entered into by the Borrower or any of its Subsidiaries prior to their stated
maturity for the period of four (4) consecutive fiscal quarters ending on such
date, provided that (a) such amount may not exceed $100.0 million as of any date
of determination and (b) the Borrower shall provide such documents and other
information as may be reasonably requested by


22

--------------------------------------------------------------------------------





the Administrative Agent to support the calculation and application of the
Operating Lease Opportunistic Prepayment Amounts.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding six (6) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” has the meaning assigned thereto in Section 12.9(f)(iii).
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more transactions or calculations requiring the
calculation of a financial metric on a Pro Forma Basis, (x) such transaction
shall be deemed to have occurred as of the first day of the applicable period of


23

--------------------------------------------------------------------------------





measurement and all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in an Asset Disposition that
is a Specified Transaction shall be excluded and all income statement items
(whether positive or negative) attributable to the Property or Person acquired
in an Acquisition that is a Specified Transaction shall be included (provided
that such income statement items to be included are reflected in financial
statements or other financial data reasonably acceptable to the Administrative
Agent and based upon reasonable assumptions and calculations which are expected
to have a continuous impact) and (y) if applicable, such calculation shall give
effect to any step-up in Consolidated Total Net Leverage Ratio as set forth in
Section 9.9(a) during a Leverage Increase Period.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Acquisition” has the meaning assigned thereto in Section 9.9(a).
“Qualified Receivables Transaction” means:
(a) any Securitization Transaction of a Receivables Subsidiary that meets the
following conditions: (i) all sales of Receivables Assets to the Receivables
Subsidiary are made at fair market value (as determined in good faith by the
Borrower or such direct parent); (ii) the financing terms, covenants,
termination events and other provisions thereof shall be market terms (as
determined in good faith by the Borrower or such direct parent) and may include
Standard Securitization Undertakings; and (iii) no Default or Event of Default
shall have occurred and be continuing or would result therefrom; or
(b) to the extent a Securitization Transaction as described above is
economically or practically unfeasible (determined in the reasonable discretion
of the Borrower) any other transaction, including a secured loan, in which
Receivables Assets are the sole recourse for such loan (it being understood
that, for the avoidance of doubt, there shall be no recourse to the Borrower or
any other Credit Party, although the provisions of such transaction may include
Standard Securitization Undertakings).
“Receivables Assets” means a right of a Person to receive payment arising from a
sale or lease of goods or the performance of services by such Person pursuant to
an arrangement with another Person pursuant to which such other Person is
obligated to pay for such goods or services under terms that permit the purchase
of such goods and services on credit and shall include, in any event, any items
of property that would be classified as an “account,” “chattel paper,” “payment
intangible” or “instrument” under the UCC and any supporting obligations and any
assets related thereto which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with an asset
securitization transactions involving receivables, in each case so as long as
the documentation in connection therewith is reasonably satisfactory to the
Administrative Agent.
“Receivables Subsidiary” means any direct or indirect Wholly Owned Subsidiary of
the Borrower that (i) is a special purpose entity engaged in Qualified
Receivables Transactions, (ii) engages in no activities other than in connection
with the purchase, sale or financing of Receivables Assets and any business or
activities reasonably incidental or related thereto, (iii) is designated by the
board of directors of the Borrower as a Receivables Subsidiary and (iv) meets
the following conditions: (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of such Receivables Subsidiary (i) is
Guaranteed by the Borrower or any of its Subsidiaries, (ii) is recourse to or
obligates the Borrower or any of its Subsidiaries or (iii) subjects any property
or assets of the Borrower or any of its Subsidiaries, directly or indirectly,
contingently or otherwise, to the satisfaction thereof; (b) with which neither
the Borrower nor any of its


24

--------------------------------------------------------------------------------





Subsidiaries has any material contract, agreement, arrangement or understanding
(other than Standard Securitization Undertakings); and (c) to which neither the
Borrower nor any of its Subsidiaries has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results. Any such designation by the board of directors of the
Borrower shall be evidenced by a certified copy of the resolution of the board
of directors of the Borrower giving effect to such designation (it being
acknowledged that Swift Receivables Company II LLC has been so designated) and
an officer’s certificate certifying that such designation complies with the
foregoing conditions (except as described in the previous parenthetical).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Indemnified Party” has the meaning assigned thereto in Section 12.3(b).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Resignation Effective Date” has the meaning assigned thereto in Section
11.6(a).
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
or similar person of such Person or any other officer of such Person designated
in writing by the Borrower; provided that, to the extent requested thereby, the
Administrative Agent shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Person and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.


25

--------------------------------------------------------------------------------





“Restricted Payment” means any dividend on, or the making of any payment or
other distribution on account of, or the purchase, redemption, retirement or
other acquisition (directly or indirectly) of, or the setting apart assets for a
sinking or other analogous fund for the purchase, redemption, retirement or
other acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or the making of any distribution of cash, property or
assets to the holders of any Equity Interests of any Credit Party or any
Subsidiary thereof on account of such Equity Interests.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $800,000,000. The Revolving Credit Commitment of each Revolving
Credit Lender on the Closing Date is set forth opposite the name of such Lender
on Schedule 1.1(b).
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The Revolving Credit Commitment Percentage of
each Revolving Credit Lender on the Closing Date is set forth opposite the name
of such Lender on Schedule 1.1(b).
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) (1) October
3, 2022 and (2) if the Revolving Credit Maturity Date is extended pursuant to
Section 5.16 as to any Revolving Credit Lender, such extended maturity date as
determined pursuant to such Section, (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5, and (c) the
date of termination of the Revolving Credit Commitment pursuant to Section
10.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.


26

--------------------------------------------------------------------------------





“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.
“Sanctioned Country” means at any time, a country , territory or region which is
itself the subject or target of any country-wide, territory-wide or region-wide
Sanctions (including, as of the Closing Date, Cuba, Iran, North Korea, Sudan,
Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union or Her Majesty’s Treasury,
(b) any Person located, organized or resident in a Sanctioned Country or (c) any
Person owned 50% or more, individually or in the aggregate, directly or
indirectly, or controlled by any such Person or Persons described in clauses (a)
and (b).
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury.
“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).
“Securitization Transactions” means any transaction or series of transactions
entered into by the Borrower or any of its Subsidiaries pursuant to which any
Person issues interests, the proceeds of which are used to finance a discrete
pool of Receivables Assets (in each case whether now existing or arising in the
future), and which may include a grant of a security interest in any such
Receivables Assets (whether now existing or arising in the future) of the
Borrower or any of its Subsidiaries.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries which are reasonably customary (as determined in good faith by the
Borrower) in a securitization of Receivables Assets.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such


27

--------------------------------------------------------------------------------





corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect Material
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Closing Date or which become a party to the Subsidiary Guaranty Agreement
pursuant to Section 8.11. For the avoidance of doubt, the Borrower may, in its
sole discretion, cause any Subsidiary that is a Domestic Subsidiary to execute a
joinder pursuant to Section 8.11, and any such Subsidiary shall be a Subsidiary
Guarantor hereunder for all purposes.
“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit and the Guaranteed Parties, which
shall be in form and substance acceptable to the Administrative Agent.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the lesser of (a) $80,000,000 and (b) the Revolving
Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(iii).
“Synthetic Lease” means any synthetic lease, tax retention operating lease, or
off-balance sheet loan or financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an Operating
Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable


28

--------------------------------------------------------------------------------





borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be increased, reduced or otherwise modified
at any time or from time to time pursuant to the terms hereof and (b) as to all
Term Loan Lenders, the aggregate commitment of all Term Loan Lenders to make
such Term Loans. The aggregate Term Loan Commitment with respect to the Initial
Term Loan of all Term Loan Lenders on the Closing Date shall be $400,000,000.
The Term Loan Commitment of each Term Loan Lender as of the Closing Date is set
forth opposite the name of such Term Loan Lender on Schedule 1.1(b).
“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to Section
5.13).
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
“Term Loan Maturity Date” means the first to occur of (a) October 2, 2020, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(b).
“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the insolvency of a Multiemployer Plan under
Section 4245 of ERISA, or (j) any event or condition which results in the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (k) the imposition of any


29

--------------------------------------------------------------------------------





liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
“Threshold Amount” means $75,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.
“Trade Date” has the meaning assigned thereto in Section 12.9(f)(i).
“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness outstanding under the Existing Credit Agreements, (b) the initial
Extensions of Credit, and (c) the payment of the transaction costs incurred in
connection with the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g)(ii)(B)(3).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,


30

--------------------------------------------------------------------------------





agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including,”
(k) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document) and (l) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.
Section 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP as in effect from time
to time, subject to clause (b) below. Notwithstanding the foregoing, (i) for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and (ii) leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements delivered for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein.
Section 1.4    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
Section 1.5    References to Agreement and Laws. Any definition or reference to
any Applicable Law, including, without limitation, Anti-Corruption Laws,
Anti-Money Laundering Laws, the Bankruptcy Code, the Code, the Commodity
Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities Act, the
UCC, the Investment Company Act, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
Section 1.6    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.7    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of


31

--------------------------------------------------------------------------------





Credit Application therefor (at the time specified therefor in such applicable
Letter of Credit or Letter of Credit Application and as such amount may be
reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).
Section 1.8    Guarantees/Earn-Outs. Unless otherwise specified, (a) the amount
of any Guarantee shall be the lesser of the amount of the obligations guaranteed
and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
and (b) the amount of any earn-out or similar obligation shall be the amount of
such obligation as reflected on the balance sheet of such Person in accordance
with GAAP.
Section 1.9    Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.4 and 9.5, any amount in a currency other
than Dollars will be converted to Dollars in a manner consistent with that used
in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to Section
8.1(a). Notwithstanding the foregoing, for purposes of determining compliance
with Sections 9.1 and 9.2, with respect to any amount of Indebtedness in a
currency other than Dollars, no breach of any basket contained in such sections
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness is incurred; provided that
for the avoidance of doubt, the foregoing provisions of this Section 1.9 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness may be incurred at any time under such Sections.
ARTICLE II    
REVOLVING CREDIT FACILITY
Section 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower from time to time from the Closing Date
to, but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.
Section 2.2    Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 2.2(c) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender agrees to make
Swingline Loans in Dollars to the Borrower from time to time from the Closing
Date to, but not including, the Revolving Credit Maturity Date; provided, that
(i) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (ii) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the Swingline Commitment.


32

--------------------------------------------------------------------------------





(b)    Refunding.
(i)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 1:00 p.m. on any Business Day request each Revolving Credit Lender to
make, and each Revolving Credit Lender hereby agrees to make, a Revolving Credit
Loan as a Base Rate Loan in an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate amount of the Swingline
Loans outstanding on the date of such notice, to repay the Swingline Lender.
Each Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the day specified in
such notice. The proceeds of such Revolving Credit Loans shall be immediately
made available by the Administrative Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Swingline Loans. No
Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii)    The Borrower shall pay to the Swingline Lender on demand, and in any
event on the Revolving Credit Maturity Date, in immediately available funds the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages.
(iii)    If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.


33

--------------------------------------------------------------------------------





(iv)    Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
(v)    If any Revolving Credit Lender fails to make available to the
Administrative Agent, for the account of the Swingline Lender, any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.2(b) by the time specified in Section 2.2(b)(i) or
2.2(b)(iii), as applicable, the Swingline Lender shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan or Swingline Participation Amount, as the case may be. A certificate
of the Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(c)    Defaulting Lenders. So long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan. Notwithstanding anything to the contrary contained in this
Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
Section 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior telephonic notice not later than 12:00 p.m. to be followed
promptly by written notice substantially in the form of Exhibit B (a “Notice of
Borrowing”) (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, of its intention to borrow, specifying (A) the date of such borrowing,
which shall be a Business Day, (B) the amount of such borrowing, which shall be,
(x) with respect to Base Rate Loans in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto; provided that if
the Borrower wishes to request LIBOR Rate Loans having an Interest Period of
seven (7) days in duration, such notice must be received by the Administrative
Agent not later than 11:00 a.m. four (4) Business Days prior to the requested
date of such borrowing, whereupon the Administrative Agent shall give prompt
notice to


34

--------------------------------------------------------------------------------





the Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. If the Borrower fails to specify a
type of Loan in a Notice of Borrowing, then the applicable Loans shall be made
as Base Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).
Section 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans on the earlier to
occur of (A) the date ten Business Days after such Loan is made and (ii) the
Revolving Credit Maturity Date, together, in each case, with all accrued but
unpaid interest thereon.
(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Revolving Extensions of
Credit in an amount equal to such excess with each such repayment applied first,
to the principal amount of outstanding Swingline Loans, second to the principal
amount of outstanding Revolving Credit Loans and third, with respect to any
Letters of Credit then outstanding, a payment of Cash Collateral into a Cash
Collateral account opened by the Administrative Agent, for the benefit of the
Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with irrevocable prior written notice to the Administrative
Agent substantially in the form attached as Exhibit D (a “Notice of Prepayment”)
given not later than, unless the Administrative Agent may agree, 12:00 p.m. (i)
on the same Business Day as each Base Rate Loan and each Swingline Loan and (ii)
at least three (3) Business Days before each LIBOR Rate Loan, specifying the
date and amount of prepayment and whether the


35

--------------------------------------------------------------------------------





prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice; provided that the Borrower may state that such notice is conditioned on
the effectiveness of another transaction, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Partial
prepayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
(d)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.
Section 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Revolving Credit Commitment at any time or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
Section 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
ARTICLE III    
LETTER OF CREDIT FACILITY


36

--------------------------------------------------------------------------------





Section 3.1    L/C Facility.
(a)    Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby Letters of Credit in an aggregate
amount not to exceed its L/C Commitment for the account of the Borrower or,
subject to Section 3.10, any Subsidiary thereof, Letters of Credit may be issued
on any Business Day from the Closing Date to the Revolving Credit Maturity Date
in such form as may be approved from time to time by the applicable Issuing
Lender; provided, that no Issuing Lender shall issue any Letter of Credit if,
after giving effect to such issuance, (a) the L/C Obligations would exceed the
L/C Sublimit or (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment.
(b)    Terms of Letters of Credit. Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $50,000, (or such lesser amount as
agreed to by the applicable Issuing Lender and the Administrative Agent), (ii)
expire on a date no more than twelve (12) months after the date of issuance or
last renewal of such Letter of Credit (subject to automatic renewal for
additional one (1) year periods (but not to a date later than the date set forth
below) pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than one year after the Revolving Credit Maturity Date; provided that
any Letter of Credit may expire after the Revolving Credit Maturity Date (each
such Letter of Credit, an “Extended Letter of Credit”) subject to the
requirements of Section 3.11, and (iii) be subject to the ISP98 as set forth in
the Letter of Credit Application or as determined by the applicable Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York. No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing such Letter of Credit, or any Applicable Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such Issuing Lender refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to letters of
credit generally or such Letter of Credit in particular any restriction or
reserve or capital requirement (for which such Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense that was not applicable, in effect as of the Closing Date and that
such Issuing Lender in good faith deems material to it, (B) the conditions set
forth in Section 6.2 are not satisfied, (C) the issuance of such Letter of
Credit would violate one or more policies of such Issuing Lender applicable to
letters of credit generally or (D) the beneficiary of such Letter of Credit is a
Sanctioned Person. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. As of
the Closing Date, each of the Existing Letters of Credit shall constitute, for
all purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.
(c)    Defaulting Lenders. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto. Notwithstanding anything to the contrary contained in
this Agreement, this Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
Section 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request.


37

--------------------------------------------------------------------------------





Upon receipt of any Letter of Credit Application, the applicable Issuing Lender
shall process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no
event shall such Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower. The applicable Issuing Lender shall promptly furnish to
the Borrower and the Administrative Agent a copy of such Letter of Credit and
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the issuance and upon request by any Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.
Section 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letters of Credit times the
Applicable Margin with respect to LIBOR Rate Loans (determined, in each case, on
a per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter beginning on December 31, 2017, on
the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.
(b)    Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender as set
forth in the Fee Letter executed by such Issuing Lender. Such issuance fee shall
be payable quarterly in arrears on the tenth Business Day after the end of each
calendar quarter commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Revolving Credit Maturity Date and thereafter
on demand of the applicable Issuing Lender. For the avoidance of doubt, such
issuance fee shall be applicable to and paid upon each of the Existing Letters
of Credit.
(c)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse each Issuing Lender
for such normal and customary fees, costs, charges and expenses as are incurred
or charged by such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by it.
Section 3.4    L/C Participations.
(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which


38

--------------------------------------------------------------------------------





such Issuing Lender is not reimbursed in full by the Borrower through a
Revolving Credit Loan or otherwise in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.
(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
(d)    Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
Section 3.5    Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid by it under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment. Unless the
Borrower


39

--------------------------------------------------------------------------------





shall immediately notify such Issuing Lender that the Borrower intends to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on the applicable repayment date in
the amount of (i) such draft so paid and (ii) any amounts referred to in Section
3.3(c) incurred by such Issuing Lender in connection with such payment, and the
Revolving Credit Lenders shall make a Revolving Credit Loan as a Base Rate Loan
in such amount, the proceeds of which shall be applied to reimburse such Issuing
Lender for the amount of the related drawing and such fees and expenses. Each
Revolving Credit Lender acknowledges and agrees that its obligation to fund a
Revolving Credit Loan in accordance with this Section to reimburse such Issuing
Lender for any draft paid under a Letter of Credit issued by it is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a) or Article VI. If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse such
Issuing Lender as provided above, or if the amount of such drawing is not fully
refunded through a Base Rate Loan as provided above, the unreimbursed amount of
such drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.
Section 3.6    Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees that the applicable Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. No Issuing Lender shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit issued by it, except for (A) errors or omissions caused by such
Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment or (B) such
Issuing Lender’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of a draft and certificate strictly
complying with the terms and conditions of such Letter of Credit. The Borrower
agrees that any action taken or omitted by any Issuing Lender under or in
connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrower and shall not result in any liability of such
Issuing Lender or any L/C Participant to the Borrower. The responsibility of any
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued to it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.
Section 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.


40

--------------------------------------------------------------------------------





Section 3.8    Resignation of Issuing Lenders.
(a)    Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).
(b)    Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including, without limitation, the right to require the Revolving Credit
Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the resignation of a Lender as an Issuing Lender
hereunder, the Borrower may be requested to use commercially reasonable efforts
to, arrange for one or more of the other Issuing Lenders to issue Letters of
Credit hereunder in substitution for the Letters of Credit, if any, issued by
such resigned Issuing Lender and outstanding at the time of such resignation.
Section 3.9    Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Lender to provide such information pursuant to this Section
3.9 shall limit the obligations of the Borrower or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.
Section 3.10    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
Section 3.11    Cash Collateral for Extended Letters of Credit.
(a)    Cash Collateralization. The Borrower shall provide Cash Collateral to
each applicable Issuing Lender with respect to each Extended Letter of Credit
issued by such Issuing Lender (in an amount equal to 103% of the maximum face
amount of each Extended Letter of Credit, calculated in accordance with Section
1.7) on the relevant date of issuance or extension with an expiry date after the
Revolving Credit Maturity Date by depositing such amount in immediately
available funds, in Dollars, into a cash collateral account maintained at the
applicable Issuing Lender and shall enter into a cash collateral agreement in
form and substance satisfactory to such Issuing Lender and such other
documentation as such Issuing Lender or the Administrative Agent may reasonably
request; provided that if the Borrower fails to provide Cash Collateral with
respect to any such Extended Letter of Credit by such time, such event shall be
treated as a


41

--------------------------------------------------------------------------------





drawing under such Extended Letter of Credit in an amount equal to 103% of the
maximum face amount of each such Letter of Credit, calculated in accordance with
Section 1.7, which shall be reimbursed (or participations therein funded) in
accordance with this Article III, with the proceeds of Revolving Credit Loans
(or funded participations) being utilized to provide Cash Collateral for such
Letter of Credit (provided that for purposes of determining the usage of the
Revolving Credit Commitment any such Extended Letter of Credit that has been, or
will concurrently be, Cash Collateralized with proceeds of a Revolving Credit
Loan, the portion of such Extended Letter of Credit that has been (or will
concurrently be) so Cash Collateralized will not be deemed to be utilization of
the Revolving Credit Commitment).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
the L/C Participants, each of such L/C Participants, hereby grants to the
applicable Issuing Lender of each Extended Letter of Credit, and agrees to
maintain, a first priority security interest in, all Cash Collateral required to
be provided by this Section 3.11 as security for such Issuing Lender’s
obligation to fund draws under such Extended Letters of Credit, to be applied
pursuant to subsection (c) below. If at any time the applicable Issuing Lender
determines that the Cash Collateral is subject to any right or claim of any
Person other than such Issuing Lender as herein provided, or that the total
amount of such Cash Collateral is less than the amount required pursuant to
subsection (a) above, the Borrower will, promptly upon demand by such Issuing
Lender, pay or provide to such Issuing Lender additional Cash Collateral in an
amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 3.11 in respect of Extended Letters of Credit shall be applied to
reimburse the applicable Issuing Lender for all drawings made under such
Extended Letters of Credit and any and all fees, expenses and charges incurred
in connection therewith, prior to any other application of such property as may
otherwise be provided for herein.
(d)    Cash Collateralized Letters of Credit. The Borrower has fully Cash
Collateralized the applicable Issuing Lender with respect to any Extended Letter
of Credit issued by such Issuing Lender in accordance with subsections (a)
through (c) above and the Borrower and the applicable Issuing Lender have made
arrangements between them with respect to the pricing and fees associated
therewith (each such Extended Letter of Credit, a “Cash Collateralized Letter of
Credit”), then after the date of notice to the Administrative Agent thereof by
the applicable Issuing Lender and for so long as such Cash Collateral remains in
place (i) such Cash Collateralized Letter of Credit shall cease to be a “Letter
of Credit” hereunder, (ii) such Cash Collateralized Letter of Credit shall not
constitute utilization of the Revolving Credit Commitment, (iii) no Revolving
Credit Lender shall have any further obligation to fund participations or
Revolving Credit Loans to reimburse any drawing under any such Cash
Collateralized Letter of Credit, (iv) no Letter of Credit commissions under
Section 3.3(a) shall be due or payable to the Revolving Credit Lenders, or any
of them, hereunder with respect to such Cash Collateralized Letter of Credit,
and (v) any fronting fee, issuance fee or other fee with respect to such Cash
Collateralized Letter of Credit shall be as agreed separately between the
Borrower and such Issuing Lender.
(e)    Survival. With respect to any Extended Letter of Credit, each party’s
obligations under this Article III and all other rights and duties of the
applicable Issuing Lender of such Extended Letter of Credit, the L/C
Participants and the Credit Parties with respect to such Extended Letter of
Credit shall survive the resignation or replacement of the applicable Issuing
Lender or any assignment of rights by the applicable Issuing Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
the Obligations.
ARTICLE IV    


42

--------------------------------------------------------------------------------





TERM LOAN FACILITY
Section 4.1    Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date. Amounts borrowed under this Section 4.1 and
paid or prepaid may not be reborrowed. Notwithstanding the foregoing, if the
total Term Loan Commitment as of the Closing Date is not drawn on the Closing
Date, the undrawn amount shall automatically be cancelled.
Section 4.2    Procedure for Advance of Term Loan.
(a)    Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 12:00 p.m. on the Closing Date (or such
shorter period as the Administrative Agent shall agree) requesting that the Term
Loan Lenders make the Initial Term Loan as a Base Rate Loan on such date
(provided that the Borrower may request, no later than three (3) Business Days
prior to the Closing Date (or such shorter period as the Administrative Agent
shall agree), that the Lenders make the Initial Term Loan as a LIBOR Rate Loan
if the Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement). Upon receipt
of such Notice of Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Term Loan Lender thereof. Not later than 2:00 p.m. on the
Closing Date, each Term Loan Lender will make available to the Administrative
Agent for the account of the Borrower, at the Administrative Agent’s Office in
immediately available funds, the amount of such Initial Term Loan to be made by
such Term Loan Lender on the Closing Date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of the Initial Term
Loan in immediately available funds by wire transfer to such Person or Persons
as may be designated by the Borrower in writing.
(b)    Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.
Section 4.3    Repayment of Term Loans.
(a)    Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan on the Term Loan Maturity Date.
(b)    Incremental Term Loans. The Borrower shall repay the aggregate
outstanding principal amount of each Incremental Term Loan (if any) as
determined pursuant to, and in accordance with, Section 5.13.
Section 4.4    Optional Prepayments of Term Loans. The Borrower shall have the
right at any time and from time to time, without premium or penalty, to prepay
the Term Loans, in whole or in part, upon delivery to the Administrative Agent
of a Notice of Prepayment not later than (unless the Administrative Agent may
agree) 12:00 p.m. (i) on the same Business Day as each Base Rate Loan and (ii)
at least three (3) Business Days before each LIBOR Rate Loan, specifying the
date and amount of repayment, whether the repayment is of LIBOR Rate Loans or
Base Rate Loans or a combination thereof, and if a combination thereof, the
amount allocable to each and whether the repayment is of the Initial Term Loan,
an Incremental Term Loan or a combination thereof, and if a combination thereof,
the amount allocable to each. Each optional prepayment of the Term Loans
hereunder shall be in an aggregate principal amount of at least $5,000,000 or
any whole multiple of $1,000,000 in excess thereof. Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof. A
Notice of Prepayment received after


43

--------------------------------------------------------------------------------





12:00 p.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment. The Borrower may state that the Notice of Prepayment is conditioned
on the effectiveness of another transaction, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
ARTICLE V    
GENERAL LOAN PROVISIONS
Section 5.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the LIBOR Market Index Rate plus the
Applicable Margin. The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any Loan at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 5.2.
(b)    Default Rate. Subject to Section 10.3, immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), (i) the Borrower shall no longer have the option to request or
continue LIBOR Rate Loans or convert Base Rate Loans into LIBOR Rate Loans,
(ii) all overdue LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and (iii) all overdue Base Rate Loans, Swingline Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans; provided, however, the
default rates set forth in this section shall not be owing or payable to
Defaulting Lenders. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
(c)    Interest Payment and Computation. Interest on each Base Rate Loan and
Swingline Loans shall be due and payable in arrears on the last Business Day of
each fiscal quarter commencing December 31, 2017; and interest on each LIBOR
Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period. All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at


44

--------------------------------------------------------------------------------





the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.
Section 5.2    Notice and Manner of Conversion or Continuation of Loans. The
Borrower shall have the option to (a) provided that no Default or Event of
Default has occurred and is then continuing, convert at any time following the
third Business Day after the Closing Date (or earlier if acceptable to the
Administrative Agent) all or any portion of any outstanding Base Rate Loans in a
principal amount equal to $5,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration of
any Interest Period, (i) convert all or any part of its outstanding LIBOR Rate
Loans in a principal amount equal to $3,000,000 or a whole multiple of
$1,000,000 in excess thereof into Base Rate Loans (other than Swingline Loans)
or (ii) provided that no Default or Event of Default has occurred and is then
continuing, continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the
Borrower desires to convert or continue Loans as provided above, the Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
12:00 p.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan;
provided that if the Borrower wishes to request LIBOR Rate Loans having an
Interest Period of seven (7) days in duration, such notice must be received by
the Administrative Agent not later than 12:00 p.m. four (4) Business Days prior
to the requested date of such conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan. Any such automatic conversion to a Base Rate Loan shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan. If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan and shall always be maintained as a LIBOR Market
Index Rate Loan. The Administrative Agent shall promptly notify the affected
Lenders of such Notice of Conversion/Continuation.
Section 5.3    Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to Section
5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 31, 2017
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit


45

--------------------------------------------------------------------------------





have been terminated or expired (or been Cash Collateralized) and the Revolving
Credit Commitment has been terminated. The Commitment Fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.
(b)    Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their Fee Letters. The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.
Section 5.4    Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever. Any payment received after such time on
such day shall be deemed a payment on such date for the purposes of Section
10.1, but for all other purposes shall be deemed to have been made on the next
succeeding Business Day. Any payment received after 2:00 p.m. shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each such Lender at its address for notices set forth
herein its Commitment Percentage in respect of the relevant Credit Facility (or
other applicable share as provided herein) of such payment and shall wire advice
of the amount of such credit to each Lender. Each payment to the Administrative
Agent on account of the principal of or interest on the Swingline Loans or of
any fee, commission or other amounts payable to the Swingline Lender shall be
made in like manner, but for the account of the Swingline Lender. Each payment
to the Administrative Agent of any Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of such Issuing
Lender or the L/C Participants, as the case may be. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to the definition of Interest
Period, if any payment under this Agreement shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.
Notwithstanding the foregoing, if there exists a Defaulting Lender each payment
by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 5.15(a)(ii).
Section 5.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative


46

--------------------------------------------------------------------------------





Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note, Term Loan Note and/or Swingline
Note, as applicable, which shall evidence such Lender’s Revolving Credit Loans,
Term Loans and/or Swingline Loans, as applicable, in addition to such accounts
or records. Each Lender may attach schedules to its Notes and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
Section 5.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or a Disqualified Institution), (B) the
application of Cash Collateral provided for in Section 3.11 or Section 5.14 or
(C) any payment obtained by a Lender as consideration for the assignment of, or
sale of, a participation in any of its Loans or participations in Swingline
Loans and Letters of Credit to any assignee or participant, other than to the
Borrower or any of its Subsidiaries or Affiliates (as to which the provisions of
this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
Section 5.7    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in


47

--------------------------------------------------------------------------------





accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(c)    Nature of Obligations of Lenders. The obligations of the Lenders under
this Agreement to make the Loans, to issue or participate in Letters of Credit
and to make payments under this Section, Section 5.11(e), Section 12.3(c) or
Section 12.7, as applicable, are several and are not joint or joint and several.
The failure of any Lender to make available its Commitment Percentage of any
Loan requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
Section 5.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan (except to the extent a
comparable or successor rate has been approved by the Administrative Agent
pursuant to the definition of “LIBOR”), (ii) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that reasonable and adequate means do not exist for the ascertaining the
LIBOR Rate for such Interest Period with respect to a proposed LIBOR Rate Loan
(except to the extent a comparable or successor rate has been approved by the
Administrative Agent pursuant to the definition of “LIBOR”) or (iii) the
Required Lenders shall determine


48

--------------------------------------------------------------------------------





(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate (or the comparable or successor rate approved by the
Administrative Agent pursuant to the definition of “LIBOR”) does not adequately
and fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.
Section 5.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained, but excluding loss of anticipated profit) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow or continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans (but not including the
Applicable Margin applicable thereto) in the London interbank market and using
any reasonable attribution or averaging methods which such Lender deems
appropriate and practical. A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
Section 5.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:


49

--------------------------------------------------------------------------------





(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s


50

--------------------------------------------------------------------------------





or such Issuing Lender’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender or an Issuing Lender or any other Recipient pursuant to this Section for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that such Lender or such Issuing Lender or such other
Recipient, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or such Issuing
Lender’s or such other Recipient’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Similar Treatment. Notwithstanding the foregoing Sections 5.10(a) and
(b), no Lender or Recipient shall make any request for compensation pursuant
thereto (or be entitled to any such additional costs) unless such Lender or
Recipient is then generally imposing such cost upon or requesting such
compensation from borrowers in connection with similar credit facilities
containing similar provisions.
Section 5.11    Taxes.
(a)    Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA. For
the avoidance of doubt, none of the obligations under the provisions of this
Section 5.11 shall apply to any payments made under any Guaranteed Hedge
Agreement or Guaranteed Cash Management Agreement.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Credit Parties. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such


51

--------------------------------------------------------------------------------





Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 5.11, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Credit Party and the Administrative Agent, at the time
or times reasonably requested by the applicable Credit Party or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the applicable Credit Party or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
applicable Credit Party or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
applicable Credit Party or the Administrative Agent as will enable the
applicable Credit Party or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the applicable Credit Party or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the


52

--------------------------------------------------------------------------------





applicable Credit Party or the Administrative Agent), whichever of the following
is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Credit Party within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the applicable Credit Party or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the applicable
Credit Party or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the


53

--------------------------------------------------------------------------------





applicable Credit Party and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
applicable Credit Party or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Credit Party or the Administrative Agent
as may be necessary for the applicable Credit Party and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Credit Party and the
Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 5.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be


54

--------------------------------------------------------------------------------





disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
5.10, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.11, and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, (and in the case of a
Defaulting Lender, the Administrative Agent may) upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.9), all of its interests, rights (other than
its existing rights to payments pursuant to Section 5.10 or Section 5.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 5.12 and to the extent permitted under
Applicable Law, each Lender hereby designates and appoints the Administrative
Agent as true and lawful agent and attorney-in-fact, with full power and
authority, for and on behalf of and in the name of such Lender to execute,
acknowledge and deliver the Assignment and Assumption required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.
(c)    Selection of Lending Office. Subject to Section 5.12(a), each Lender may
make any Loan to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligations of the Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.


55

--------------------------------------------------------------------------------





Section 5.13    Incremental Loans.
(a)    At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of:
(i)    one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loans (any such additional term loan, an “Incremental Term
Loan”);
(ii)    one or more increases in the Term Loan Commitments (any such increase,
an “Incremental Initial Term Loan Increase”) to make one or more borrowings of
additional term loans (each, an “Incremental Initial Term Loan”) the principal
amount of which will be added to the outstanding principal amount of the Initial
Term Loans; or
(iii)    one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Initial Term Loan Increase, the “Incremental Commitment Increases”)
to make revolving credit loans under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Credit Increase” and, together with the
Incremental Term Loans and Incremental Initial Term Loans, the “Incremental
Loans”);
provided that (1) the total aggregate initial principal amount (as of the date
of incurrence thereof and without duplication) of such requested Incremental
Commitment Increases, Incremental Term Loan Commitments and Incremental Loans
shall not exceed the Incremental Facilities Limit and (2) the total aggregate
amount for each Incremental Commitment increase and Incremental Term Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $50,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Commitment Increase or Incremental Term Loan Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent (or such later
date as may be approved by the Administrative Agent). The Borrower may invite
any Lender, any Affiliate of any Lender and/or any Approved Fund, and/or any
other Person reasonably satisfactory to the Administrative Agent (whose consent
may not be unreasonably withheld or delayed) and, if an Incremental Revolving
Credit Increase, the Issuing Lenders and the Swingline Lender, to provide an
Incremental Commitment Increase or Incremental Term Loan Commitment (any such
Person, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Commitment Increase or
Incremental Term Loan Commitment may elect or decline, in its sole discretion,
to provide such Incremental Commitment Increase or Incremental Term Loan
Commitment or any portion thereof. Any Incremental Commitment Increase or
Incremental Term Loan Commitment shall become effective as of such Increased
Amount Date; provided that each of the following conditions has been satisfied
or waived as of such Increased Amount Date:
(A)    no Default or Event of Default shall exist on such Increased Amount Date
immediately prior to or after giving effect to any Incremental Commitment
Increase or Incremental Term Loan Commitment;
(B)    the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating that the Borrower is
in compliance with the financial covenants set forth in Section 9.9 based on the
financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, both


56

--------------------------------------------------------------------------------





before and after giving effect (on a Pro Forma Basis) to any Incremental
Commitment Increase or Incremental Term Loan Commitment (and the application of
proceeds of any Incremental Loans pursuant thereto);
(C)    each of the representations and warranties contained in Article VII shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);
(D)    each Incremental Commitment Increase or Incremental Term Loan Commitment
(and the Incremental Loans made thereunder) shall constitute Obligations of the
Borrower and shall be guaranteed with the other Extensions of Credit on a pari
passu basis;
(E)    (1)    in the case of each Incremental Term Loan, such terms as shall be
determined by the Borrower and the applicable Incremental Lenders, provided that
such Incremental Term Loan will not mature or amortize prior to the Term Loan
Maturity Date;
(2)    in the case of each Incremental Revolving Credit Increase, all of the
terms and conditions applicable to such Incremental Revolving Credit Increase
shall be identical to the terms and conditions applicable to the Revolving
Credit Facility;
(3)     in the case of each Incremental Initial Term Loan Increase, all of the
terms and conditions applicable to such Incremental Initial Term Loan Increase
shall be identical to the terms and conditions applicable to the Initial Term
Loans;
(F)    such Incremental Commitment Increase or Incremental Term Loan Commitment
shall be effected pursuant to one or more Lender Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and the applicable
Incremental Lenders (which Lender Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 5.13); and
(G)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Commitment Increase or Incremental Term Loan
Commitment as may be reasonably requested by Administrative Agent in connection
with any such transaction.
(b)    (23)    The Incremental Term Loans shall be deemed to be Term Loans;
provided that any such Incremental Term Loan shall be designated as a separate
tranche of Term Loans for all purposes of this Agreement.


57

--------------------------------------------------------------------------------





(i)    The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.
(c)    (23)    On any Increased Amount Date on which any Incremental Term Loan
Commitment or Incremental Initial Term Loan Increase becomes effective, subject
to the foregoing terms and conditions, each Incremental Lender with an
Incremental Term Loan Commitment or commitment to an Incremental Initial Term
Loan Increase shall make, or be obligated to make, an Incremental Term Loan or
Incremental Initial Term Loan to the Borrower in an amount equal to its
Incremental Term Loan Commitment or Incremental Initial Term Loan Increase, at
the case may be, and shall become a Term Loan Lender hereunder with respect to
such Incremental Term Loan Commitment or Incremental Initial Term Loan Increase
and the Incremental Term Loan or the Incremental Initial Term Loans made
pursuant thereto.
(i)    On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.
Section 5.14    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the


58

--------------------------------------------------------------------------------





applicable Lender), or (ii) the determination by the Administrative Agent, the
Issuing Lenders and the Swingline Lender that there exists excess Cash
Collateral; provided that, subject to Section 5.15, the Person providing Cash
Collateral, the Issuing Lenders and the Swingline Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
Section 5.15    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
12.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline


59

--------------------------------------------------------------------------------





Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.
(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 12.22, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative


60

--------------------------------------------------------------------------------





Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 5.15(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
Section 5.16    Extension of Revolving Credit Maturity Date.
(a)    Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 90 days and not
later than 30 days prior to any anniversary of the Closing Date (the “Extension
Date”), on no more than two (2) occasions during the term of this Agreement,
request that each Revolving Credit Lender extend such Revolving Credit Lender’s
Revolving Credit Maturity Date for a period of one (1) year from the Revolving
Credit Maturity Date then in effect hereunder (the “Existing Revolving Credit
Maturity Date”).
(b)    Lender Elections to Extend. Each Revolving Credit Lender, acting in its
sole and individual discretion, shall, by notice to the Administrative Agent
given not earlier than 60 days prior to the Extension Date and not later than
the date (the “Notice Date”) that is 15 days prior to the Extension Date, advise
the Administrative Agent whether or not such Revolving Credit Lender agrees to
such extension (and each Revolving Credit Lender that determines not to so
extend its Revolving Credit Maturity Date (a “Non-Extending Revolving Credit
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date)) and any
Revolving Credit Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Revolving Credit
Lender. The election of any Revolving Credit Lender to agree to such extension
shall not obligate any other Revolving Credit Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Revolving Credit Lender’s determination under this
Section no later than the date 10 days prior to the Existing Revolving Credit
Maturity Date (or, if such date is not a Business Day, on the next preceding
Business Day).
(d)    Additional Commitment Lenders. The Borrower shall have the right on or
before the Extension Date to replace each Non-Extending Revolving Credit Lender
with, and add as “Revolving Credit Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) with the approval of the Administrative Agent, the Swingline Lender and
the Issuing Lenders (which approvals shall not be unreasonably withheld), each
of which Additional Commitment Lenders shall have entered into an agreement in
form and substance satisfactory to the Borrower and the Administrative Agent
pursuant to which such Additional Commitment Lender shall, effective as of the
Extension Date, undertake a Revolving Credit Commitment (and, if any such
Additional Commitment Lender is already a Revolving Credit Lender, its Revolving
Credit Commitment shall be in addition to such Revolving Credit Lender’s
Revolving Credit Commitment hereunder on such date).


61

--------------------------------------------------------------------------------





(e)    Minimum Extension Requirement. If (and only if) the total of the
Revolving Credit Commitments of the Revolving Credit Lenders that have agreed so
to extend their Revolving Credit Maturity Date and the additional Revolving
Credit Commitments of the Additional Commitment Lenders shall be more than 50%
of the aggregate amount of the Revolving Credit Commitments in effect
immediately prior to the Extension Date, then, effective as of the Extension
Date, the Revolving Credit Maturity Date of each extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one (1) year
after the Existing Revolving Credit Maturity Date (except that, if such date is
not a Business Day, such Revolving Credit Maturity Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Revolving Credit Lender” for all purposes of this Agreement.
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Credit Maturity Date pursuant to this Section
shall not be effective with respect to any Revolving Credit Lender unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto; and
(ii)    the representations and warranties contained in this Agreement are true
and correct on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).
(g)    Payments to Non-Extending Revolving Credit Lenders. On or before the
Revolving Credit Maturity Date of each Non-Extending Revolving Credit Lender,
(1) the Borrower shall pay in full the principal of and interest on all of the
Revolving Credit Loans made by such Non-Extending Revolving Credit Lender to the
Borrower hereunder and (2) the Borrower shall pay in full all other amounts
owing to such Revolving Credit Lender hereunder.
ARTICLE VI    
CONDITIONS OF CLOSING AND BORROWING
Section 6.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Subsidiary Guaranty Agreement, together with any other applicable Loan
Documents, shall have been executed and delivered to the Administrative Agent by
the parties thereto.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete


62

--------------------------------------------------------------------------------





in all respects); (B) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; and (C)  each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.
(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.
(iv)    Opinions of Counsel. Opinions of (a) Skadden, Arps, Slate, Meagher &
Flom LLP as New York counsel to the Credit Parties and (b) Todd Carlson, as
internal counsel to the Credit Parties addressed to the Administrative Agent and
the Lenders with respect to the Credit Parties, the Loan Documents and such
other customary matters as the Administrative Agent shall request (which such
opinions shall expressly permit reliance by permitted successors and assigns of
the Administrative Agent and the Lenders).
(c)    Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the Joint
Lead Arrangers and the Lenders the fees set forth or referenced in Section 5.3
(which amounts may be offset against the proceeds of the Credit Facilities), and
(B) all reasonable and documented fees, charges and disbursements of Robinson,
Bradshaw & Hinson, P.A. as counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced at
least three (3) Business Days prior to the Closing Date.
(d)    Merger. The Merger shall have been consummated.
(e)    Miscellaneous.
(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.
(ii)    Existing Credit Agreements. All existing Indebtedness under the Existing
Credit Agreements shall be repaid in full, all commitments (if any) in respect
thereof shall have been terminated and all guarantees therefor and security
therefor shall be released substantially concurrently with the initial borrowing
under the Credit Facilities, and the Administrative Agent shall have received
pay-off letters in form and substance satisfactory to it evidencing such
repayment, termination and release.


63

--------------------------------------------------------------------------------





(iii)    PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders, at least three
(3) Business Days prior to the Closing Date, the documentation and other
information requested by the Administrative Agent and the Lenders in writing at
least five (5) Business Days prior to the Closing Date in order to comply with
requirements of any Anti-Money Laundering Laws, including, without limitation,
the PATRIOT Act and any applicable “know your customer” rules and regulations.
Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this Section
6.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
Section 6.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit but excluding any conversion to or continuation of
LIBOR Rate Loans) and/or any Issuing Lender to issue or extend any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Letter of Credit Application, as applicable, from the Borrower in
accordance with Section 2.3(a), Section 3.2, Section 4.2, as applicable.
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Lenders to enter into this Agreement and to make Extensions of
Credit, the Borrower hereby represents and warrants to the Lenders on the
Closing Date and as otherwise set forth in Section 6.2, that:
Section 7.1    Organization; Power; Qualification. Each Credit Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its Properties and to carry on its business as now being conducted and
(c) is duly


64

--------------------------------------------------------------------------------





qualified and authorized to do business in each jurisdiction where such
qualification is required, except, in each case referred to in clause (a) (other
than with respect to the Borrower), (b) and (c), where a failure to do so could
not reasonably be expected to result in a Material Adverse Effect. No Credit
Party nor any Subsidiary thereof is an EEA Financial Institution.
Section 7.2    Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2. As of the Closing Date, Schedule 7.2 identifies
the ownership interests of each Credit Party in each Subsidiary. All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable.
Section 7.3    Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party thereof that is a party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
Section 7.4    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party thereof where the failure to
obtain such Governmental Approval or such violation could reasonably be expected
to have a Material Adverse Effect, (b) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Credit Party, (c) conflict with, result in a
breach of or constitute a default under any indenture, agreement or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (d) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Permitted Liens or (e) require any consent or authorization
of, filing with (except for filings with the SEC as may be required from time to
time), or other act in respect of, an arbitrator or Governmental Authority and
no consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
consents, authorizations, filings or other acts or consents that have been
obtained or for which the failure to obtain or make could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 7.5    Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws and all orders
and decrees of all courts and arbitrators relating to it or any of its
respective properties except where such failure is being contested in good faith
by appropriate proceedings diligently conducted or as could not reasonably be
expected to have a Material Adverse Effect.
Section 7.6    Tax Returns and Payments. The Borrower and its Subsidiaries have
filed all material tax returns and reports required to be filed, and have paid
all material taxes due and payable, except those which are being contested in
good faith by appropriate proceedings and for which adequate reserves have


65

--------------------------------------------------------------------------------





been provided in accordance with GAAP. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.
Section 7.7    Environmental Matters. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(a)    The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof do not contain any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws;
(b)    To its knowledge, each Credit Party and each Subsidiary thereof and its
properties and operations are in compliance, and have been in compliance, with
all applicable Environmental Laws;
(c)    No Credit Party nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws nor does any Credit Party or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;
(d)    To its knowledge, Hazardous Materials have not been transported or
disposed of to or from the properties owned, leased or operated by any Credit
Party or any Subsidiary thereof in violation of any Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that has given rise
to liability under, any applicable Environmental Laws; and
(e)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any applicable Environmental Law to
which any Credit Party or any Subsidiary thereof is a party, with respect to any
real property owned, leased or operated by any Credit Party or any Subsidiary
thereof or operations conducted in connection therewith.
Section 7.8    Employee Benefit Matters.
(a)    Except for instances of noncompliance that could not reasonably be
expected to have a Material Adverse Effect, each Credit Party and each ERISA
Affiliate is in compliance with all applicable provisions of ERISA, the Code and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans. No liability has been incurred by any Credit Party or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(b)    As of the Closing Date, no funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;


66

--------------------------------------------------------------------------------





(c)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iii) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
(d)    No Termination Event has occurred or is reasonably expected to occur;
(e)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.
(f)    (i) No Credit Party is or will be (A) an “employee benefit plan,” as
defined in Section 3(3) of ERISA or (B) a “plan” within the meaning of Section
4975(e) of the Code; (ii) no assets of any Credit Party constitute or will
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. § 2510.3-101, as modified by Section
3(42) of ERISA; (iii) no Credit Party is or will be a “governmental plan” within
the meaning of Section 3(32) of ERISA; and (iv) no transactions by or with any
Credit Party are or will be subject to federal, state or local statutes
applicable to such Credit Party regulating investments of fiduciaries with
respect to governmental plans.
Section 7.9    Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates the provisions of Regulation T, U
or X of such Board of Governors.
Section 7.10    Government Regulation. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act).
Section 7.11    Financial Statements.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated June 30, 2017, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date


67

--------------------------------------------------------------------------------





thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
Section 7.12    No Material Adverse Change. Since December 31, 2016, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
Section 7.13    Litigation. Except for matters disclosed in writing to the
Lenders prior to the Closing Date, there are no actions, suits or proceedings
pending nor, to its knowledge, threatened in writing against any Credit Party or
any Subsidiary thereof or any of their respective properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect.
Section 7.14    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)    None of (i) the Borrower, any Subsidiary, or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the Credit Facility, is a Sanctioned Person.
(b)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures reasonably designed to promote compliance in
all material respects by the Borrower and its Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.
(c)    Each of the Borrower and its Subsidiaries, and to the knowledge of
Borrower, each director, officer and employee of Borrower and each such
Subsidiary, is in compliance in all material respects with all Anti-Corruption
Laws, applicable Anti-Money Laundering Laws and applicable Sanctions.
Section 7.15    Absence of Defaults. No Default has occurred and is continuing.
Section 7.16    Disclosure. There is no fact known to any Responsible Officer of
the Borrower on the date of this Agreement that has not been disclosed to the
Administrative Agent that could reasonably be expected to result in a Material
Adverse Effect. No financial statement, material report, material certificate or
other material written information furnished by or on behalf of any Credit Party
or any Subsidiary thereof to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, pro forma financial information, information of a general
economic or industry specific nature, estimated financial information and other
projected, forward looking or estimated information, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized by the Lenders that projections are not to be viewed
as facts and that the actual results during the period or periods covered by
such projections may vary from such projections).
ARTICLE VIII    
AFFIRMATIVE COVENANTS


68

--------------------------------------------------------------------------------





Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, each
Credit Party will, and will cause each of its Subsidiaries to:
Section 8.1    Financial Statements and Budgets. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) (provided, however, if the Borrower obtains an extension of its
Form 10-K filing date pursuant to Rule 12b-25 under the Exchange Act, then such
financial statements shall be provided contemporaneously with such filing) after
the end of each Fiscal Year (commencing with the Fiscal Year ended December 31,
2017), an audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, stockholders’ equity and cash flows including the notes
thereto, setting forth in comparative form the corresponding figures as of the
end of and for the preceding Fiscal Year and prepared in accordance with GAAP.
Such annual financial statements shall be audited by an independent certified
public accounting firm of recognized national standing, and accompanied by a
report and opinion thereon by such certified public accountants prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit.
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty five (45) days (or, if earlier, on the date of any required public
filing thereof) (provided, however, if the Borrower obtains an extension of its
Form 10-Q filing date pursuant to Rule 12b-25 under the Exchange Act, then such
financial statements shall be provided contemporaneously with such filing) after
the end of the first three fiscal quarters of each Fiscal Year (commencing with
the fiscal quarter ended September 30, 2017), an unaudited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated statements of income, stockholders’ equity
and cash flows and a report containing management’s discussion and analysis of
such financial statements for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Borrower in accordance with GAAP, and certified by the chief financial
officer of the Borrower to present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
Section 8.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    at each time financial statements are delivered pursuant to Sections
8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer, assistant
treasurer, accounting officer, controller or any other officer or similar person
acting in substantially the same capacity of the foregoing of the Borrower
showing (commencing with the fiscal quarter ending on December 31, 2017)
compliance with the financial covenants set forth in Section 9.9 and stating
that (x) no Default or Event of Default has occurred and is continuing (or, if a
Default or Event of Default has occurred, specifying the details of such Default
or Event of Default and the action that the Borrower or a Credit Party has taken
or proposes to take with respect thereto) and (y) no change in the generally
accepted accounting principles used in the preparation of the financial
statements provided pursuant to Sections 8.1(a)


69

--------------------------------------------------------------------------------





or (b) has occurred (or if such a change has occurred, the Borrower shall
provide a statement of reconciliation conforming such financial statements to
GAAP);
(b)    promptly after the same become publicly available, copies of all reports,
notices, prospectuses and registration statements which any Credit Party files
with the SEC or any national securities exchange;
(c)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations and the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender; and
(d)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet, the SEC’s website
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all such Borrower Materials that are to be made available
to the Public Lenders shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arranger, the
Issuing Lenders and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 12.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “Public”.
Section 8.3    Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the


70

--------------------------------------------------------------------------------





Administrative Agent in writing of (which shall promptly make such information
available to the Lenders in accordance with its customary practice):
(a)    the occurrence of any Default or Event of Default;
(b)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that
could reasonably be expected to result in a Material Adverse Effect;
(c)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
(d)    (i) all notices received by any Credit Party or any ERISA Affiliate of
the PBGC’s intent to terminate any Pension Plan or to have a trustee appointed
to administer any Pension Plan, (ii) all notices received by any Credit Party or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability pursuant to Section 4202 of ERISA and
(iii) the Borrower obtaining knowledge or reason to know that any Credit Party
or any ERISA Affiliate has filed or intends to file a notice of intent to
terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA.
Section 8.4    Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.3 and Section 9.4, preserve and maintain its corporate
existence or equivalent form and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.
Section 8.5    Maintenance of Property and Licenses.
(a)    Maintain or cause to be maintained all Properties necessary in and
material to its business in good working order and condition, ordinary wear and
tear excepted, in each case except as such action or inaction could not
reasonably be expected to result in a Material Adverse Effect.
(b)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority required for each of them to
conduct their respective businesses as presently conducted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 8.6    Insurance. Maintain insurance (which may be carried by the
Borrower on a consolidated basis) with financially sound and reputable insurance
companies (in the good faith judgment of management) (including Captive
Insurance Companies) against such risks and in such amounts (giving effect to
self-insurance) as are customarily maintained by similar businesses of
established reputation (including, without limitation, hazard and business
interruption insurance).
Section 8.7    Accounting Methods and Financial Records. Keep proper books and
records (which shall be accurate and complete in all material respects) in a
manner to allow the preparation of financial statements in accordance with GAAP.


71

--------------------------------------------------------------------------------





Section 8.8    Payment of Taxes. Pay all taxes imposed upon it or any of its
Property, except to the extent being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on the books of the Borrower or its Subsidiaries, as applicable,
except where the failure to pay such items could not reasonably be expected to
have a Material Adverse Effect.
Section 8.9    Compliance with Laws. Comply with all Applicable Laws (including
ERISA and Environmental Laws), in each case applicable to the conduct of its
business except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect
Section 8.10    Visits and Inspections. Permit representatives of the
Administrative Agent (on its behalf or on behalf of any Lender) or, if an Event
of Default has occurred and is continuing, any Lender, from time to time (but no
more than once annually if no Event of Default shall exist) upon prior
reasonable notice and at such times during normal business hours, all at the
expense of the Borrower, to visit and inspect its properties; inspect and make
extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants (provided that the Borrower
may, if it so chooses, be present at or participate in such discussions), its
business, assets, liabilities, financial condition, results of operations and
business prospects. Notwithstanding anything to the contrary in this Section
8.10, none of the Borrower or any of its Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.
Section 8.11    Additional Subsidiaries. Within forty-five (45) days (as such
time period may be extended by the Administrative Agent in its sole discretion),
notify the Administrative Agent of the creation or acquisition of any Domestic
Subsidiary that is a Material Subsidiary (other than an Excluded Subsidiary)
and, cause such Domestic Subsidiary to (i) become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed supplement to the
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose and (ii) deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 6.1 as
may be reasonably requested by the Administrative Agent.
Section 8.12    Use of Proceeds.
(a)    The Borrower shall use the proceeds of the Extensions of Credit (i) to
repay all outstanding Indebtedness under the Existing Credit Agreements,
(ii) pay fees, commissions and expenses in connection with the Transactions, and
(iii) for working capital and general corporate purposes of the Borrower and its
Subsidiaries.
(b)    The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit, directly or knowingly indirectly, (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, in each case, in violation of applicable Sanctions, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


72

--------------------------------------------------------------------------------





Section 8.13    Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws
and Sanctions. The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with all Anti-Corruption Laws, applicable
Anti-Money Laundering Laws and applicable Sanctions.
ARTICLE IX    
NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, the
Borrower will not, and will not permit any of its Subsidiaries to.
Section 9.1    Subsidiary Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness of any Subsidiary of the Borrower except:
(a)    the Obligations;
(b)    Indebtedness owing under Hedge Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes (it being understand that entering into or
offsetting hedges or trades to close open positions shall be deemed not to be
for speculative purposes);
(c)    Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
the renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount (other than accrued but unpaid interest thereon, the
amount of any premiums required to be paid thereon and fees and expenses
associated therewith)) thereof;
(d)    Capital Lease Obligations and Indebtedness incurred in connection with
purchase money Indebtedness so long as the aggregate outstanding principal
amount of Indebtedness incurred pursuant to this clause (d), when combined
(without duplication) with the aggregate principal amount of Indebtedness
incurred under clauses (e), (l) and secured by Liens permitted by Section
9.2(n), does not at any time exceed an amount equal to 15% of Consolidated Net
Tangible Assets as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements have been delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, and the renewal, refinancing, extension
and replacement (but not the increase in the aggregate principal amount (other
than accrued but unpaid interest thereon, the amount of any premiums required to
be paid thereon and fees and expenses associated therewith));
(e)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of Indebtedness incurred
pursuant to this clause (e), when combined (without duplication) with the
aggregate principal amount of Indebtedness incurred under clauses (d), (l) and
secured by Liens permitted by Section 9.2(n), does not at any time exceed an
amount equal to 15% of Consolidated Net Tangible Assets as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 8.1(a) or 8.1(b), as
applicable, and the renewal, refinancing, extension and replacement (but not the
increase in the


73

--------------------------------------------------------------------------------





aggregate principal amount (other than accrued but unpaid interest thereon, the
amount of any premiums required to be paid thereon and fees and expenses
associated therewith));
(f)    Guarantees with respect to any permitted Indebtedness pursuant to this
Section;
(g)    unsecured intercompany Indebtedness:
(i)    owed by any Credit Party (other than the Borrower) to another Credit
Party;
(ii)    owed by any Credit Party (other than the Borrower) to any Non-Guarantor
Subsidiary (provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent);
and
(iii)    owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary.
(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds or netting services arising from treasury, depository and
cash management services or in connection with any automated clearing-house
transfer of funds, in each case in the ordinary course of business;
(i)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, payment obligations in connection with health or other types of social
security benefits, unemployment or other insurance or self-insurance
obligations, insurance premium finance agreements, reclamation, statutory
obligations and bankers acceptances, in each case incurred in the ordinary
course of business, and reimbursement obligations in respect of any of the
foregoing;
(j)    Indebtedness incurred by any Receivables Subsidiary in connection with
any Qualified Receivables Transaction permitted by Section 9.4(l) in an
aggregate amount not to exceed $500,000,000 at any time outstanding; provided
that such Indebtedness is strictly limited in recourse to such Receivables
Subsidiary and its assets, except in respect of Standard Securitization
Undertakings;
(k)    other Indebtedness owed by any Subsidiary Guarantor that is either
unsecured or secured by Liens that are otherwise permitted by Section 9.2(n);
provided that (i) that at the time of incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing (or would
result therefrom) and (ii) the Borrower is in compliance with Section 9.9(a) on
a Pro Forma Basis after giving effect to the incurrence of such Indebtedness;
(l)    other Indebtedness owed by any Non-Guarantor Subsidiary that is either
unsecured or secured by Liens that are otherwise permitted by Section 9.2(n), so
long as the aggregate principal amount of Indebtedness incurred pursuant to this
clause (l), when combined (without duplication) with the aggregate principal
amount of Indebtedness incurred under clauses (d), (e) and secured by Liens
permitted by Section 9.2(n), does not at any time exceed an amount equal to 15%
of Consolidated Net Tangible Assets as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 8.1(a) or 8.1(b), as applicable; provided that (i)
that at the time of incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing (or would result therefrom) and
(ii) the Borrower is in compliance with Section 9.9(a) on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness;


74

--------------------------------------------------------------------------------





(m)    Indebtedness consisting of indemnification, adjustment of purchase price
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business or assets of a Subsidiary, other than guarantees of
Indebtedness incurred or assumed by any Person acquiring all or any portion of
such business, assets or Subsidiary for the purpose of financing such
acquisition;
(n)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(o)    unsecured Indebtedness incurred in the ordinary course of business of the
Borrower’s Subsidiaries (in the nature of open accounts extended by suppliers on
normal trade terms in connection with purchases of goods and services which are
not overdue for a period of more than ninety (90) days or, if overdue for more
than ninety (90) days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of such Subsidiary);
(p)    Indebtedness representing deferred purchase price of property or
services; including earn-out obligations, escrow arrangements or other
arrangements representing deferred payments incurred in connection with any
Acquisitions;
(q)    Indebtedness of the Borrower or a Subsidiary Guarantor owing to a Captive
Insurance Company; provided that the amount of Indebtedness in this clause (p)
does not exceed $35,000,000 in original principal amount at any time
outstanding; and
(r)    Indebtedness in respect of judgments or awards not deemed to be a default
under Section 10.1(l).
Section 9.2    Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:
(a)    Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);
(b)    Liens in existence on the Closing Date and described on Schedule 9.2, and
the replacement, renewal or extension thereof; provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;
(c)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) which are not yet due and payable or as to which the
period of grace (if any, related thereto has not expired or (ii) which are being
contested in good faith by appropriate proceedings and for which adequate
reserves for such items have been maintained to the extent required by GAAP;
(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which are not overdue for a period of more than thirty (30)
days, or if more than thirty (30) days overdue, such Liens are being contested
in good faith and by appropriate proceedings if adequate reserves are maintained
to the extent required by GAAP;


75

--------------------------------------------------------------------------------





(e)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
(f)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, materially detract
from the value of such property or materially impair the use thereof in the
ordinary conduct of business;
(g)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(h)    Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created within one hundred eighty (180) days of the
acquisition, repair, construction, improvement or lease, as applicable, of the
related Property (except in the case of any renewal, refinance, extension and
replacement thereof), (ii) such Liens do not at any time encumber any property
other than the Property financed (other than proceeds or products leased) or
improved by such Indebtedness, (iii) the principal amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair, construction, improvement or lease
amount (as applicable) of such Property at the time of purchase, repair,
construction, improvement or lease (as applicable);
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(j)    any Liens on the assets of any Receivables Subsidiary, and any Liens on
Receivables Assets of the Borrower or any other Subsidiary, in each case, in
connection with a Qualified Receivables Transaction;
(k)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4‑210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of setoff and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;
(l)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(m)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;
(n)    Liens not expressly permitted by clauses (a) through (m) above and (o)
through (u) below; provided that the aggregate principal amount of outstanding
Indebtedness secured by such other Liens, when combined (without duplication)
with the aggregate principal amount of Indebtedness of a Non-Guarantor
Subsidiary incurred pursuant to Sections 9.1(d), (e) and (l), does not, at the
time of, and after giving effect


76

--------------------------------------------------------------------------------





to the incurrence of such Indebtedness, exceed an amount equal to 15% of
Consolidated Net Tangible Assets as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 8.1(a) or 8.1(b), as applicable; provided further
that (i) that at the time of incurrence of such Indebtedness, no Default or
Event of Default shall have occurred and be continuing (or would result
therefrom) and (ii) the Borrower is in compliance with Section 9.9(a) on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness;
(o)    Liens incidental to the conduct of its business or the ownership of its
assets which were not incurred in connection with the borrowing of money, and
which do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;
(p)    licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;
(q)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower in the
ordinary course of business;
(s)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(t)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of any
Subsidiary; and
(u)    licenses or sublicenses granted to others in the ordinary course of
business.
Section 9.3    Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:
(a)    (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.11 in connection therewith);
(b)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
(c)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor;


77

--------------------------------------------------------------------------------





(d)    (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose
of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
(e)    Asset Dispositions permitted by Section 9.4 (other than clause (b)
thereof);
(f)    any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
Acquisition not prohibited hereunder; provided that in the case of any merger
involving a Domestic Subsidiary that is or will become a Material Subsidiary
after the consummation of such merger, (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.11 in connection therewith; and
(g)    any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries; provided that in the case of a merger involving the Borrower or a
Subsidiary Guarantor, the continuing or surviving Person shall be the Borrower
or such Subsidiary Guarantor.
Section 9.4    Asset Dispositions. Make any Asset Disposition except:
(a)    the sale or lease of inventory (including motor vehicles) in the ordinary
course of business;
(b)    pursuant to any transaction permitted pursuant to Section 9.3;
(c)    the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;
(d)    the disposition of any Hedge Agreement;
(e)    dispositions of Cash Equivalents in the ordinary course of business;
(f)    the transfer by any Credit Party of its assets to any other Credit Party;
(g)    the transfer by any Non-Guarantor Subsidiary of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined by the Borrower in good faith at the time of such transfer);
(h)    the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary;
(i)    the sale of obsolete, damaged, worn-out or surplus assets in the ordinary
course of business of the Borrower or any of its Subsidiaries;
(j)    dispositions, licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;


78

--------------------------------------------------------------------------------





(k)    leases, subleases, licenses or sublicenses of real or personal property
not constituting a sale-leaseback granted by the Borrower or any of its
Subsidiaries to others to the extent not interfering in any material respect
with the business of the Borrower and of its Subsidiaries;
(l)    Asset Dispositions of Receivables Assets to any or by any Receivables
Subsidiary in connection with any Qualified Receivables Transaction;
(m)    directly or indirectly enter into any agreement or arrangement providing
for the sale or transfer by it of any Property (now owned or hereafter acquired)
to a Person and the subsequent lease or rental of such Property or other similar
Property from such Person, other than any sale and leaseback so long as the
value of such Properties in the aggregate does not exceed an amount equal to 15%
of Consolidated Net Tangible Assets as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 8.1(a) or 8.1(b), as applicable;
(n)    Asset Dispositions to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement asset or (ii) the
proceeds of such Asset Dispositions are promptly applied to the purchase price
of such replacement assets;
(o)    Asset Dispositions (which shall be deemed to include: (i) any assignment
or sublease of assets by IEL to a counterparty, and (ii) any lease, leaseback,
services, and other agreements entered into by Credit Parties and the
counterparties to such transaction) of all or any portion of the assets or
Equity Securities of IEL on fair and reasonable terms to the Credit Parties
which are not, in the good faith opinion of the Borrower, adverse to the Lenders
in any material respect;
(p)    dispositions of accounts receivable in the ordinary course of business to
facilitate the processing and payment thereof; provided that such disposition
shall not be in connection with a financing; and
(q)    Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value (as determined by the Borrower in good
faith), and (iii) the aggregate fair market value of all Property disposed of in
reliance on this clause (n) in any Fiscal Year shall not exceed an amount equal
to 15% of Consolidated Net Tangible Assets as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 8.1(a) or 8.1(b), as applicable.
Section 9.5    Restricted Payments. Declare or pay any Restricted Payments;
provided that:
(a)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower or any of its Subsidiaries may declare
or pay any Restricted Payments;
(b)    any Subsidiary of the Borrower may pay cash dividends to the Borrower or
any Subsidiary Guarantor;
(c)    any joint venture may declare or pay Restricted Payments required or
permitted to be made to holders of its Equity Interests, ratably in accordance
with the terms of such Equity Interests;
(d)    the Borrower may declare or pay Restricted Payments with respect to the
repurchase of Equity Interests deemed to occur upon the exercise of stock
options to the extent such Equity Interests represent a portion of the exercise
price of those stock options and the repurchase of Equity Interests deemed


79

--------------------------------------------------------------------------------





to occur in connection with the exercise of stock options and to the extent
necessary to pay applicable withholding taxes; and
(e)    the Borrower may declare or pay any Restricted Payments payable solely in
common stock of the Borrower .
Section 9.6    Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
10% or more Equity Interests in, or other Affiliate of, the Borrower or any of
its Subsidiaries or (b) any Affiliate of any such officer, director or holder,
other than:
(i)    transactions permitted by Sections 9.1, 9.3, 9.4, and 9.5;
(ii)    transactions existing on the Closing Date and described on Schedule 9.6;
(iii)    transactions among the Borrower and its Subsidiaries not prohibited
hereunder;
(iv)    other transactions on fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than it could obtain in an arm’s-length transaction
with a Person that is not an Affiliate and is of the kind which would be entered
into by a prudent Person in the position of the Borrower or such Subsidiary with
a Person that is not one of its Affiliates; in each case as determined by the
Borrower in good faith;
(v)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment and severance
arrangements (including equity incentive plans, stock options and employee
benefit plans and arrangements) with their respective officers and employees in
the ordinary course of business;
(vi)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business;
(vii)    loans or advances to employees, officers, consultants or directors of
Borrower or any of its Subsidiaries at any time outstanding not to exceed
$10,000,000 in the aggregate;
(viii)    transactions with a Receivables Subsidiary pursuant to a Qualified
Receivable Transaction; and
(ix)    payments to or from and transactions with joint ventures in the ordinary
course of business.
Section 9.7    Fiscal Year. Change its Fiscal Year end.
Section 9.8    Nature of Business. Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof and transportation and logistics activities.


80

--------------------------------------------------------------------------------





Section 9.9    Financial Covenants.
(a)    Consolidated Total Net Leverage Ratio. As of the last day of any fiscal
quarter (beginning with the fiscal quarter ending on December 31, 2017), permit
the Consolidated Total Net Leverage Ratio to be greater than 3.25 to 1.00;
provided that, in connection with any Acquisition for which the aggregate
consideration exceeds $100,000,000 (a “Qualified Acquisition”), the maximum
Consolidated Total Net Leverage Ratio, at the election of the Borrower (which
election may be made no more than twice during the term of this Agreement), with
prior notice to the Administrative Agent not later than 10 Business Days after
the date of consummation of the Qualified Acquisition, shall increase to 3.50 to
1.00 for the four (4) consecutive fiscal quarter period beginning with the
fiscal quarter in which such Qualified Acquisition is consummated (a “Leverage
Increase Period”) and, unless increased in accordance with this Section 9.9(a)
in respect of a subsequent Qualified Acquisition, shall be 3.25 to 1.00 as of
the end of each subsequent fiscal quarter; and provided further that the
Borrower may not request a second Leverage Increase Period unless the actual
Consolidated Total Net Leverage Ratio as of the end of at least two (2)
consecutive full fiscal quarters of the Borrower ended since the commencement of
the first Leverage Increase Period has been equal to or less than 2.75 to 1.00.
(b)    Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter (beginning with the fiscal quarter ending on December 31, 2017), permit
the Consolidated Interest Coverage Ratio to be less than 3.25 to 1.00.
Section 9.10    Operating Leases. Create, incur, assume or suffer to exist
Operating Lease Attributable Indebtedness in respect of Operating Leases in the
aggregate exceeding on any date on or prior to December 31, 2020, $1,500,000,000
and thereafter, $1,250,000,000.
ARTICLE X    
DEFAULT AND REMEDIES
Section 10.1    Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
(b)    Other Payment Default. The Borrower shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or Reimbursement Obligation or the payment of any other Obligation,
and such default shall continue for a period of three (3) Business Days.
(c)    Misrepresentation. Any representation or warranty made or deemed made by
any Credit Party or any Responsible Officer thereof in this Agreement, in any
other Loan Document, or in any certificate delivered in connection herewith or
therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
deemed made or any representation, warranty made or deemed made by or on behalf
of any Credit Party or any Responsible Officer thereof in this Agreement, any
other Loan Document, or in any certificate delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.


81

--------------------------------------------------------------------------------





(d)    Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.2(a), 8.3(a), 8.4 (with respect to
the Borrower’s existence), 8.11, 8.12, or Article IX.
(e)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days (or five (5)
days in the case of a default in the performance or observance of any covenant
or agreement contained in Sections 8.1(a) or 8.1(b)) after the earlier of
(i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.
(f)    Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding principal amount, or
with respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount when the same becomes due beyond the period of
grace if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding principal
amount, or with respect to any Hedge Agreement, the Hedge Termination Value, of
which is in excess of the Threshold Amount or contained in any instrument or
agreement evidencing, securing or relating thereto, the effect of which default
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, after the giving
of notice and/or lapse of time, if required, any such Indebtedness to become
due, or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity (any applicable grace
period having expired); provided that this clause (f) shall not apply to
Indebtedness that becomes due as a result of any sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (it being understood that this
clause (f) will apply to any failure to make any payment required as a result of
any such sale, transfer or other disposition, after giving effect to any grace
periods applicable thereunder).
(g)    Change in Control. Any Change in Control shall occur.
(h)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i)    Involuntary Bankruptcy Proceeding. An involuntary case or other
proceeding shall be commenced against any Credit Party or any Subsidiary thereof
in any court of competent jurisdiction seeking (i) relief under any Debtor
Relief Laws, or (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like for any Credit Party or any Subsidiary thereof or for all
or any substantial part of their respective assets, domestic or foreign, and
such case or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.


82

--------------------------------------------------------------------------------





(j)    Failure of Agreements. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party or any
Person on its behalf contests in writing the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;
(k)    ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring annual installment payments in an
amount exceeding the Threshold Amount.
(l)    Judgment. One or more judgments, orders or decrees shall be entered
against any Credit Party or any Subsidiary thereof by any court and continues
without having been discharged, vacated or stayed for a period of
forty-five (45) consecutive days after the entry thereof and such judgments,
orders or decrees are either (i) for the payment of money, individually or in
the aggregate (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage), equal to or in excess of the
Threshold Amount or (ii) for injunctive relief and could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
Section 10.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to 103% of the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Guaranteed Obligations in accordance with Section 10.4. After all such
Letters of Credit shall have expired or been fully drawn upon, the


83

--------------------------------------------------------------------------------





Reimbursement Obligation shall have been satisfied and all other Guaranteed
Obligations shall have been paid in full, the balance, if any, in such Cash
Collateral account shall be returned to the Borrower.
(c)    General Remedies. Exercise on behalf of the Guaranteed Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Guaranteed Obligations.
Section 10.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 10.4    Crediting of Payments and Proceeds. In the event that the
Guaranteed Obligations have been accelerated pursuant to Section 10.2 or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Loan Document, all payments received on account of the
Guaranteed Obligations shall, subject to the provisions of Sections 3.11, 5.14
and 5.15, be applied by the Administrative Agent as follows:


84

--------------------------------------------------------------------------------





First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Guaranteed Obligations constituting
fees (other than Commitment Fees and Letter of Credit fees payable to the
Revolving Credit Lenders), indemnities and other amounts (other than principal
and interest) payable to the Lenders, the Issuing Lender and the Swingline
Lender under the Loan Documents, including attorney fees, ratably among the
Lenders, the Issuing Lender and the Swingline Lender in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lenders and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Guaranteed Hedge Agreements and Guaranteed Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Guaranteed Obligations arising under Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.
Section 10.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Guaranteed Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders and the Administrative Agent


85

--------------------------------------------------------------------------------





and their respective agents and counsel and all other amounts due the Lenders,
the Issuing Lenders and the Administrative Agent under Sections 3.3, 5.3 and
12.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.
ARTICLE XI    
THE ADMINISTRATIVE AGENT
Section 11.1    Appointment and Authority. Each of the Lenders and each Issuing
Lender hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as provided in Sections 11.6 and 11.9, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 11.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 11.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;


86

--------------------------------------------------------------------------------





(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to Section
3.9), (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vi) the utilization of
any Issuing Lender’s L/C Commitment (it being understood and agreed that each
Issuing Lender shall monitor compliance with its own L/C Commitment without any
further action by the Administrative Agent).
(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.
Section 11.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise


87

--------------------------------------------------------------------------------





authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Section 11.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
Section 11.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, with the prior written consent of the
Borrower (which consent is not required if a Default or Event of Default has
occurred or is continuing and which consent shall not be unreasonably delayed or
withheld) (i) by notice in writing to such Person, remove such Person as
Administrative Agent and (ii) appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


88

--------------------------------------------------------------------------------





(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(ii) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letter of Credit outstanding on the effective date of its
resignation and the provisions affecting the Issuing Lender with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Lender
until the termination of all such Letters of Credit.
Section 11.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 11.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.


89

--------------------------------------------------------------------------------





Section 11.9    Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion to
release any Subsidiary Guarantor from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement pursuant to this Section 11.9. In each case as
specified in this Section 11.9, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9.
(b)    Notwithstanding anything in this Section or any other Loan Document to
the contrary, in no event shall any Cash Collateral provided with respect to any
Extended Letter of Credit be released without the prior written consent of the
applicable Issuing Lender of such Extended Letter of Credit.
Section 11.10    Guaranteed Hedge Agreements and Guaranteed Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or of any Subsidiary Guaranty shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Subsidiary Guaranty Agreement
(including the release or impairment of any collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article XI to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements unless
the Administrative Agent has received written notice of such Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE XII    
MISCELLANEOUS
Section 12.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
e-mail, mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:


Knight-Swift Transportation Holdings Inc.
20002 North 19th Avenue
Phoenix, AZ 85027
Attention of: Legal Dept
Telephone No.: (602) 269-2000



90

--------------------------------------------------------------------------------





Facsimile No.: (480) 425-3998
E-mail: treasury@swifttrans.com
With copies to:
Attention of: Stephanie L. Teicher
Telephone No.: (212) 735-2181
Facsimile No.: (917) 777-2181
E-mail: stephanie.teicher@skadden.com


If to Wells Fargo as Administrative Agent:


Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092
Email: AgencyServices.Requests@wellsfargo.com


With copies to:
Wells Fargo Bank, National Association
7000 Central Pkwy, Suite 600
Atlanta, GA 30328
Attention of: Ben Wright
Telephone No.: (770) 551-5105
Facsimile No.: (470) 307-4481
E-mail: ben.wright@wellsfargo.com


If to any Lender:


To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be


91

--------------------------------------------------------------------------------





limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
any Issuing Lender or the Swingline Lender may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.
(e)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform. The
Borrower acknowledges and agrees that the DQ List shall be made available to any
Lender specifically requesting a copy thereof.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).


92

--------------------------------------------------------------------------------





(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
Section 12.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
(a)    without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 pursuant to any substantially
concurrent request by the Borrower for a borrowing of Revolving Credit Loans or
issuance of Letters of Credit when such Revolving Credit Lenders or any Issuing
Lender would not otherwise be required to do so (it being understood that (x)
any waiver of any Default or Event of Default and (y) any change in the
definitions used in Section 6.2, shall not, if not pursuant to any such
substantially concurrent request by the Borrower for a borrowing of Revolving
Credit Loans or issuance of Letters of Credit when such Revolving Credit Lenders
would not otherwise be required to do so, constitute an amendment of Section 6.2
requiring the consent of the Required Revolving Credit Lenders), (ii) the amount
of the Swingline Commitment or (iii) the amount of the L/C Sublimit;
(b)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;
(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(e)    change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;


93

--------------------------------------------------------------------------------





(f)    change any provision of this Section or reduce the percentages specified
in the definitions of “Required Lenders,” or “Required Revolving Credit Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly and adversely affected thereby;
(g)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.3 or Section 9.4), in each case,
without the written consent of each Lender; or
(h)    release Subsidiary Guarantors comprising substantially all of the credit
support for the Obligations, in any case, from the Subsidiary Guaranty Agreement
(other than as authorized in Section 11.9), without the written consent of each
Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement (including, without limitation, Section 11.9(b)) or any Letter of
Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) each
Letter of Credit Application and each cash collateral agreement or other
document entered into in connection with an Extended Letter of Credit may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; provided that a copy of such amended Letter of Credit
Application, cash collateral agreement or other document, as the case may be,
shall be promptly delivered to the Administrative Agent upon such amendment or
waiver (provided, however, a failure to so deliver is not a default hereunder),
(vi) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (vii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A) the Revolving Credit Commitment of such Lender may not be
increased or extended without the consent of such Lender, and (B) any amendment,
waiver, or consent hereunder which requires the consent of all Lenders or each
affected Lender that by its terms disproportionately and adversely affects any
such Defaulting Lender relative to other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems


94

--------------------------------------------------------------------------------





appropriate in order to effectuate the terms of Section 5.13 (including, without
limitation, as applicable, (1) to permit the Incremental Term Loans and the
Incremental Revolving Credit Increases to share ratably in the benefits of this
Agreement and the other Loan Documents, or (2) to include the Incremental Term
Loan Commitments and the Incremental Revolving Credit Increase, as applicable,
or outstanding Incremental Term Loans and outstanding Incremental Revolving
Credit Increase, as applicable, in any determination of (i) Required Lenders or
Required Revolving Credit Lenders, as applicable or (ii) similar required lender
terms applicable thereto); provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Commitment or any increase
in any Lender’s Commitment Percentage, in each case, without the written consent
of such affected Lender.
Section 12.3    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one counsel and, if reasonably necessary, a single local
counsel in each relevant jurisdiction and with respect to each relevant
specialty), in connection with the syndication of the Credit Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee, but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one outside counsel to all Indemnitees (taken as a whole) and,
if reasonably necessary, a single local counsel for all Indemnitees (taken as a
whole) in each relevant jurisdiction and with respect to each relevant
specialty, and in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affect Indemnitees
similarly situated and take as a whole), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party), arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release


95

--------------------------------------------------------------------------------





of Hazardous Materials on or from any property owned or operated by any Credit
Party or any Subsidiary thereof, or any Environmental Claim arising from the
activities, operations or property of any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) relating to any of the foregoing,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith,
material breach of this Agreement or willful misconduct of such Indemnitee or
its Related Indemnified Parties or (B) result from any dispute solely among
Indemnitees, other than any claims against any Indemnitee in its respective
capacity or in fulfilling its role as the Administrative Agent or Joint Lead
Arranger or any similar role under the Credit Facility, and other than any
claims arising out of any act or omission on the part of the Borrower, Knight or
any of their respective Subsidiaries or Affiliates. This Section 12.3(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim. For purposes hereof, a
“Related Indemnified Party” of an Indemnitee means (a) any Controlling person or
Controlled Affiliate of such Indemnitee, (b) the respective directors, officers,
or employees of such Indemnitee or any of its Controlling persons or Controlled
Affiliates, and (c) the respective agents or representatives of such Indemnitee,
in the case of this clause (c), acting on behalf of or at the instructions of
such Indemnitee; provided that each reference to a Controlling person or
Controlled Affiliate in this sentence pertains to a Controlling person or
Controlled Affiliate involved in the negotiation or syndication of this
Agreement and the Credit Facility.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed


96

--------------------------------------------------------------------------------





to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except for direct or actual damages
(not special, indirect, consequential or punitive damages) resulting from such
Indemnitee’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall, unless otherwise set
forth above, be payable not later than ten Business Days after written demand
therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 12.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender, such Issuing Lender, the Swingline Lender or
any such Affiliate to or for the credit or the account of the Borrower or any
other Credit Party against any and all of the obligations of the Borrower or
such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so setoff shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 5.15 and,
pending such payment, shall be segregated by such Defaulting Lender or Affiliate
of a Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders, and (y) the Defaulting Lender or its Affiliate shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Guaranteed Obligations owing to such Defaulting Lender or any of its
Affiliates as to which such right of setoff was exercised. The rights of each
Lender, each Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, such
Issuing Lender and the Swingline Lender agree to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 12.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.


97

--------------------------------------------------------------------------------





(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.
(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
Section 12.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 12.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Guaranteed Parties or to any Guaranteed Party directly or the
Administrative Agent or any Guaranteed Party exercises its right of setoff,
which payments or proceeds (including any proceeds of such setoff) or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, other Applicable Law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Guaranteed Obligations or
part thereof intended to be satisfied shall be revived and continued in full
force and effect as if such payment or proceeds had not been received by


98

--------------------------------------------------------------------------------





the Administrative Agent, and each Lender and each Issuing Lender severally
agrees to pay to the Administrative Agent upon demand its applicable ratable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent plus interest thereon at a per annum rate equal to the
Federal Funds Rate from the date of such demand to the date such payment is made
to the Administrative Agent.
Section 12.8    [Reserved]
Section 12.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have given its
consent ten (10) Business Days after the date written notice thereof has been
delivered by the assigning


99

--------------------------------------------------------------------------------





Lender (through the Administrative Agent) unless such consent is expressly
refused by the Borrower prior to such tenth (10th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) (1) in the case of the
Revolving Credit Facility, such assignment is to a Revolving Credit Lender, an
Affiliate of a Revolving Credit Lender or an Approved Fund of a Revolving Credit
Lender or (2) in the case of the Term Loan Facility, such assignment is to a
Term Loan Lender, an Affiliate of a Term Loan Lender or an Approved Fund of a
Term Loan Lender; provided, that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall


100

--------------------------------------------------------------------------------





make such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lenders, the Swingline Lender, and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment


101

--------------------------------------------------------------------------------





and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 and Section 12.4 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


102

--------------------------------------------------------------------------------





(f)    Disqualified Institutions. (i) No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign or participate all or a portion of its rights and obligations
under this Agreement to such Person (unless the Borrower has consented to such
assignment or participation in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment or participation). For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this clause (f)(i) shall not be
void, but the other provisions of this clause (f) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Institution
and repay all obligations of the Borrower owing to such Disqualified Institution
in connection with such Revolving Credit Commitment, (B) in the case of
outstanding Term Loans held by Disqualified Institutions, purchase or prepay
such Term Loan by paying the lesser of (x) the principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such Term Loans,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 12.9), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (each, a “Plan”), each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Plan, (2) if such Disqualified Institution
does vote on such Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).


103

--------------------------------------------------------------------------------





(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) to each Lender requesting the same.
Section 12.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
Related Parties in connection with the Credit Facility, this Agreement, the
transactions contemplated hereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners, (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative
proceeding or other compulsory process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Guaranteed Hedge Agreement or Guaranteed Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Guaranteed Hedge Agreement or Guaranteed Cash
Management Agreement, or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap or derivative transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant, in reliance on this
clause (f)), (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) deal terms and other information customarily
reported to Thomson Reuters, other bank market data collectors and similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to the
extent that such information is independently developed by such Person, or (l)
for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 12.11    [Reserved]
Section 12.12    [Reserved]


104

--------------------------------------------------------------------------------





Section 12.13    Survival. All representations and warranties set forth in
Article VII and all representations and warranties contained in any Loan
Document (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
Section 12.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
Section 12.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).
Section 12.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the Joint
Lead Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
Section 12.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired and the Revolving


105

--------------------------------------------------------------------------------





Credit Commitment has been terminated. No termination of this Agreement shall
affect the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.
Section 12.18    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name, address and tax
identification number of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the PATRIOT Act or
such Anti-Money Laundering Laws.
Section 12.19    Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.
Section 12.20    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Joint Lead
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Joint Lead Arrangers and the Lenders is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) except as specifically provided in this
Agreement, none of the Administrative Agent, the Joint Lead Arrangers or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger or Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Joint Lead Arrangers or the Lenders has any obligation
to the Borrower or any of its Affiliates with respect to the financing
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents, (iv) the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Joint Lead Arrangers or the Lenders has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Administrative Agent, the Joint Lead Arrangers and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate.


106

--------------------------------------------------------------------------------





(b)    The Borrower acknowledges and agrees that each Lender, the Joint Lead
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, such Joint Lead Arranger or Affiliate
thereof were not a Lender or Joint Lead Arranger or an Affiliate thereof (or an
agent or any other person with any similar role under the Credit Facilities) and
without any duty to account therefor to any other Lender, the Joint Lead
Arrangers, the Borrower or any Affiliate of the foregoing.  Each Lender, the
Joint Lead Arrangers and any Affiliate thereof may accept fees and other
consideration from the Borrower or any Affiliate thereof for services in
connection with this Agreement, the Credit Facilities or otherwise without
having to account for the same to any other Lender, the Joint Lead Arrangers,
the Borrower or any Affiliate of the foregoing.
Section 12.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
Section 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 12.23    Lender ERISA Representation. Each Lender as of the Closing Date
represents and warrants as of the Closing Date to the Administrative Agent and
each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, for the benefit of the Borrower or any other Credit Party,
that such Lender is not and will not be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code; (3)
an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.
[Signature pages to follow]


107

--------------------------------------------------------------------------------









108

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC., as Borrower


By: /s/ Brad Stewart    

Name: Brad Stewart    

Title: Assistant Treasurer    





--------------------------------------------------------------------------------







AGENTS AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender


By: /s/ Thomas M. Molitor    
Name: Thomas M. Molitor    
Title: Managing Director    


BANK OF AMERICA, N.A, as Issuing Lender and Lender
By: /s/ Jonathan M. Phillips    
Name: Jonathon M. Phillips    
Title: Senior Vice President    


PNC BANK NATIONAL ASSOCIATION, as Issuing Lender and Lender
By: /s/ Jennifer L. Shafer    
Name: Jennifer L. Shafer    
Title: Vice President    


BRANCH BANKING AND TRUST COMPANY, as lender
By: /s/ David Miller    
Name: David Miller    
Title: Vice President    


CITIBANK, N.A., as lender
By: /s/ Meghan O'Connor    
Name: Meghan O'Connor    
Title: Vice President    


JPMORGAN CHASE BANK, N.A., as lender
By: /s/ Alex Rogin    
Name: Alex Rogin    
Title: Executive Director    


U.S. BANK N.A., as lender
By: /s/ Michael P. Dickman    
Name: Michael P. Dickman    
Title: Senior Vice President    


MORGAN STANLEY BANK, N.A., as lender
By: /s/ Michael King    
Name: Michael King    
Title: Authorized Signatory    







--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as lender
By: /s/ Lawrence Elkins    
Name: Lawrence Elkins    
Title: Vice President    









--------------------------------------------------------------------------------












EXHIBIT A-1
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent




FORM OF REVOLVING CREDIT NOTE













--------------------------------------------------------------------------------






REVOLVING CREDIT NOTE
$__________    __________, 2017




FOR VALUE RECEIVED, the undersigned, KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.,
a Delaware corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Revolving Credit Loans made by the Lender
from time to time pursuant to that certain Credit Agreement, dated as of
September 29, 2017 (as amended, restated, extended or otherwise modified from
time to time, the “Credit Agreement”) by and among the Borrower, the Lenders
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 5.1 of the Credit Agreement. All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds as provided in the Credit Agreement.
This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:                  
   Name:               
   Title:               










--------------------------------------------------------------------------------






EXHIBIT A-2
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF SWINGLINE NOTE




 







--------------------------------------------------------------------------------






SWINGLINE NOTE
$__________    ___________, 2017




FOR VALUE RECEIVED, the undersigned, KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.,
a Delaware corporation (the “Borrower”), promises to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of EIGHTY MILLION DOLLARS
($80,000,000) or, if less, the unpaid principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that certain Credit Agreement,
dated as of September 29, 2017 (as amended, restated, extended or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.
This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Swingline Note and on which such Obligations may be declared to be
immediately due and payable.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:                  
   Name:               
   Title:               












--------------------------------------------------------------------------------






EXHIBIT A-3
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF TERM LOAN NOTE




 







--------------------------------------------------------------------------------






TERM LOAN NOTE
$__________    ___________, 2017




FOR VALUE RECEIVED, the undersigned, KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.,
a Delaware corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Term Loans made by the Lender pursuant to
that certain Credit Agreement, dated as of September 29, 2017 (as amended,
restated, extended or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
The unpaid principal amount of this Term Loan Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement. All payments of principal and
interest on this Term Loan Note shall be payable in Dollars in immediately
available funds as provided in the Credit Agreement.
This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Term Loan Note and on which such Obligations may be declared to be
immediately due and payable.
THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note under seal
as of the day and year first above written.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:               
   Name:               
   Title:               
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:                  
   Name:               
   Title:               












--------------------------------------------------------------------------------








EXHIBIT B
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF BORROWING


 





--------------------------------------------------------------------------------





NOTICE OF BORROWING


Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3] [4.2] of the Credit Agreement dated as of September 29, 2017 (the “Credit
Agreement”), by and among Knight-Swift Transportation Holdings Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
1.    The Borrower hereby requests that the Lenders make [a Revolving Credit
Loan][a Swingline Loan][the Initial Term Loan][an Incremental Term Loan] [an
Incremental Initial Term Loan] to the Borrower in the aggregate principal amount
of $___________. (Complete with an amount in accordance with Section 2.3,
Section 4.2 or Section 5.13, as applicable, of the Credit Agreement.)
2.    The Borrower hereby requests that such Loan(s) be made on the following
Business Day: _____________________. (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement for Revolving Credit Loans or Swingline
Loans, Section 4.2(a) of the Credit Agreement for the Initial Term Loan or
Section 5.13 of the Credit Agreement for an Incremental Term Loan or Incremental
Initial Term Loan).
3.    The Borrower hereby requests that such Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:
Component of Loan
Interest Rate
Interest Period
 
(LIBOR
 
Rate only)
 
[Base Rate, LIBOR Market Index Rate or LIBOR Rate]
 



4.    All of the conditions applicable to the Loan(s) requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof.
[Signature Page Follows]





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:                  
   Name:               
   Title:               












--------------------------------------------------------------------------------






EXHIBIT C
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF ACCOUNT DESIGNATION











--------------------------------------------------------------------------------






NOTICE OF ACCOUNT DESIGNATION


Dated as of: _________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of September 29, 2017 (the “Credit
Agreement”), by and among Knight-Swift Transportation Holdings Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):
____________________________
Bank Name: ____________
ABA Routing Number: _________
Account Number: _____________


2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:                  
   Name:               
   Title:               












--------------------------------------------------------------------------------






EXHIBIT D
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF PREPAYMENT















--------------------------------------------------------------------------------






NOTICE OF PREPAYMENT


Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:



    This irrevocable Notice of Prepayment is delivered to you pursuant to
Section [2.4(c)] [4.4(a)] of the Credit Agreement dated as of September 29, 2017
(the “Credit Agreement”), by and among Knight-Swift Transportation Holdings
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
1.    The Borrower hereby provides notice to the Administrative Agent that it
shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4 or
Section 4.4 of the Credit Agreement.)
2.    The Loan(s) to be prepaid consist of: [check each applicable box]
a Swingline Loan
a Revolving Credit Loan
the Initial Term Loan
an Incremental Term Loan
an Incremental Initial Term Loan
3.    The Borrower shall repay the above-referenced Loans on the following
Business Day: _______________. (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent
to date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:                  
   Name:               
   Title:               












--------------------------------------------------------------------------------






EXHIBIT E
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF NOTICE OF CONVERSION/CONTINUATION















--------------------------------------------------------------------------------






NOTICE OF CONVERSION/CONTINUATION


Dated as of: _____________


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of September 29,
2017 (the “Credit Agreement”), by and among Knight-Swift Transportation Holdings
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
1.    The Loan to which this Notice relates is [a Revolving Credit Loan] [the
Initial Term Loan] [an Incremental Term Loan][an Incremental Initial Term Loan].
(Delete as applicable.)
2.    This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan


Outstanding principal balance:    $______________
Principal amount to be converted:    $______________
Requested effective date of conversion:    _______________
Requested new Interest Period:    _______________


Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan


Outstanding principal balance:    $______________
Principal amount to be converted:    $______________
Last day of the current Interest Period:    _______________
Requested effective date of conversion:    _______________





--------------------------------------------------------------------------------







Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan


Outstanding principal balance:    $______________
Principal amount to be continued:    $______________
Last day of the current Interest Period:    _______________
Requested effective date of continuation:    _______________
Requested new Interest Period:    _______________
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:                  
   Name:               
   Title:               












--------------------------------------------------------------------------------






EXHIBIT F
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF OFFICER’S COMPLIANCE CERTIFICATE









--------------------------------------------------------------------------------






OFFICER’S COMPLIANCE CERTIFICATE
Dated as of: _____________


The undersigned, on behalf of Knight-Swift Transportation Holdings Inc., a
Delaware corporation (the “Borrower”), hereby certifies to the Administrative
Agent and the Lenders, each as defined in the Credit Agreement referred to
below, as follows:
1.    This certificate is delivered to you pursuant to Section 8.2(a) of the
Credit Agreement dated as of September 29, 2017 (the “Credit Agreement”), by and
among the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
2.    I have reviewed the attached financial statements and such statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries on a consolidated basis as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated [subject
to normal year-end adjustments and the absence of footnotes].
3.    I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements. Such review has not disclosed the existence of any Default or Event
of Default continuing at the date of this certificate [except, if such a Default
or Event of Default exists, describe the nature and period of existence thereof
and what action the Borrower has taken, is taking and proposes to take with
respect thereto].
4.    As of the date of this certificate, the Applicable Margin and calculations
determining such figures are set forth on the attached Schedule 1 and the
Borrower is in compliance with the financial covenants contained in Section 9.9
of the Credit Agreement as shown on such Schedule 1.
5.    No change in the generally accepted accounting principles used in the
preparation of the financial statements provided pursuant to Sections 8.1(a) or
(b) of the Credit Agreement has occurred [(or if such a change has occurred, the
Borrower shall provide a statement of reconciliation conforming such financial
statements to GAAP)].
[Signature Page Follows]









--------------------------------------------------------------------------------






WITNESS the following signature as of the day and year first written above.
KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.
 
 
By:                  
   Name:                  
   Title:                  



                        







--------------------------------------------------------------------------------






Schedule 1
to
Officer’s Compliance Certificate


For the Quarter/Year ended ______________________ (the “Statement Date”)


A.    Section 9.9(a)    Maximum Consolidated Total Net Leverage Ratio and
Applicable Margin


(I)    Consolidated Funded Indebtedness as of the Statement
Date        $__________


(II)    unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries as of the Statement Date                 $__________


(III)    Line A.(I) subtracted by Line A. (II)                    $__________


(IV)    Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement
Date (See Schedule 2)                            $__________


(V)    Line A.(III) divided by Line A.(IV)                     ____ to 1.00


(VI)    Maximum permitted Consolidated Total Net Leverage Ratio as set
forth in Section 9.9(a) of the Credit Agreement             3.25 to 1.00


(VII)    In Compliance?                             Yes/No


(VIII)    Operating Lease Opportunistic Prepayment Amounts for the
period of four (4) consecutive fiscal quarters ending on or
immediately prior to the Statement Date                $__________


(IX)    Line A.(V) recalculated by subtracting Line A. (VIII) from
Line A. (III)                                 ____ to 1.00


(X)    Applicable Margin                            Pricing Level __


B.    Section 9.9(b)     Minimum Consolidated Interest Coverage Ratio


(I)    Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement
Date (See Schedule 2)                            $__________


(II)    Consolidated Interest Expense for the period of four (4)
consecutive fiscal quarters ending on or immediately prior
to the Statement Date (See Schedule 3)                $__________


(III)    Line B.(I) divided by Line B.(II)                     ____ to 1.00


(IV)    Minimum permitted Consolidated Interest Coverage Ratio as set





--------------------------------------------------------------------------------





forth in Section 9.9(b) of the Credit Agreement             3.25 to 1.00


(V)    In Compliance?                             Yes/No







--------------------------------------------------------------------------------






Schedule 2
to
Officer’s Compliance Certificate


 
Consolidated EBITDA
Quarter 1
ended
__/__/__
Quarter 2
ended
__/__/__
Quarter 3
ended
__/__/__
Quarter 4
ended
__/__/__
Total
(Quarters 1-4)
(1)
Consolidated Net Income for such period
 
 
 
 
 
(2)
The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:
 
 
 
 
 
 
(a) Federal, state, local and foreign income taxes payable during such period
 
 
 
 
 
 
(b) Consolidated Interest Expense for such period
 
 
 
 
 
 
(c) amortization and depreciation (including amortization of goodwill, other
intangibles, expense relating to the Transactions, financing fees and related
expenses) for such period
 
 
 
 
 
 
(d) non-cash impairment charges for such period
 
 
 
 
 
 
(e) non-cash expenses resulting from the grant of stock and stock options and
other compensation to management personnel of the Borrower and its Subsidiaries
pursuant to a written incentive plan or agreement for such period
 
 
 
 
 
 
(e) expenses or charges related to any equity offering, any proposed incurrence,
redemption, repayment, prepayment, refinancing or amendment, in each case after
the Closing Date, of any Indebtedness permitted under this Agreement, any
acquisition after the Closing Date and any disposition or investment for such
period
 
 
 
 
 
 
(f) losses or expenses resulting from any Hedge Termination Value for such
period
 
 
 
 
 
 
(g) any losses attributable to non-cash mark-to-market adjustments on Hedge
Agreements for such period
 
 
 
 
 
 
(h) losses recorded under the equity method related an investment for such
period
 
 
 
 
 
 
(i) Transaction and Merger transaction costs, fees and expenses for such period
 
 
 
 
 






--------------------------------------------------------------------------------





 
Consolidated EBITDA
Quarter 1
ended
__/__/__
Quarter 2
ended
__/__/__
Quarter 3
ended
__/__/__
Quarter 4
ended
__/__/__
Total
(Quarters 1-4)
 
(j) the amount of any one-time restructuring costs incurred in connection with
(A) the Merger and (B) Acquisitions consummated after the Closing Date in an
amount with respect to such Acquisitions not to exceed $20,000,000
 
 
 
 
 
 
(k) extraordinary losses (excluding extraordinary losses from discontinued
operations) during such period
 
 
 
 
 
(3)
Sum of Line (2)(a) through Line (2)(k)
 
 
 
 
 
(4)
The following amounts, without duplication, to the extent added in computing
Consolidated Net Income for such period:
 
 
 
 
 
 
(a) interest income for such period
 
 
 
 
 
 
(b) any extraordinary gains for such period
 
 
 
 
 
 
(c) any income or gain resulting from any Hedge Termination Value for such
period
 
 
 
 
 
 
(d) any income or gain attributable to non-cash mark-to-market adjustments of
Hedge Agreements for such period
 
 
 
 
 
 
(e) non-cash gains or non-cash items increasing Consolidated Net Income during
such period
 
 
 
 
 
(5)
Sum of Line (4)(a) through Line (4)(e)
 
 
 
 
 
(6)
[Pro Forma Basis Adjustments to Consolidated EBITDA, if applicable]
 
 
 
 
 
(7)
Totals (Line (1) plus Line (3) less Line (5) plus or minus, as applicable, Line
(6))
 
 
 
 
 








--------------------------------------------------------------------------------





Schedule 3
to
Officer’s Compliance Certificate


 
Quarter 1
ended
__/__/__
Quarter 2
ended
__/__/__
Quarter 3
ended
__/__/__
Quarter 4
ended
__/__/__
Total
(Quarters 1-4)
Consolidated Interest Expense
 
 
 
 
 










--------------------------------------------------------------------------------






EXHIBIT G
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF ASSIGNMENT AND ASSUMPTION













--------------------------------------------------------------------------------






ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each] Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”). [It is understood and agreed that the rights and obligations of the
Assignees hereunder are several and not joint.] Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1.
Assignor:    [INSERT NAME OF ASSIGNOR]



2.
Assignee(s):    See Schedules attached hereto



3.
Borrower:    ______________________________



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of September 29, 2017, by and
among Knight-Swift Transportation Holdings Inc., as Borrower, the Lenders party
thereto, and Wells Fargo Bank, National






--------------------------------------------------------------------------------





Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified)


6.
Assigned Interest:     See Schedules attached hereto



[7.
Trade Date:    ______________]





[Remainder of Page Intentionally Left Blank]
 





--------------------------------------------------------------------------------





Effective Date: _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
By:                  
   Name:
   Title:
 
 
ASSIGNEES
 
See Schedules attached hereto








--------------------------------------------------------------------------------





[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender




By_________________________________
Title:


[Consented to:]


BANK OF AMERICA, N.A.,
as Issuing Lender




By_________________________________
Title:


PNC BANK, NATIONAL ASSOCIATION
as Issuing Lender




By_________________________________
Title:










[Consented to:]


KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC.




By________________________________
Title:













--------------------------------------------------------------------------------






SCHEDULE 1
To Assignment and Assumption
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:


Facility Assigned
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 









[NAME OF ASSIGNEE]
[and is an Affiliate/Approved Fund of [identify Lender]]


By:______________________________
Title:













--------------------------------------------------------------------------------






ANNEX 1
to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii) [the]
[such] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.9(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire [the]
[such] Assigned Interest, is experienced in acquiring assets of such type, (v)
it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vii) it is not a Disqualified
Institution or a Defaulting Lender and (viii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not





--------------------------------------------------------------------------------





taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.













--------------------------------------------------------------------------------






EXHIBIT H-1
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)







--------------------------------------------------------------------------------






U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 29, 2017
(the “Credit Agreement”), by and among Knight-Swift Transportation Holdings
Inc., a Delaware corporation (the “Borrower”), the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN E, as
applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and (b)
the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__













--------------------------------------------------------------------------------






EXHIBIT H-2
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)







--------------------------------------------------------------------------------






U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 29, 2017
(the “Credit Agreement”), by and among Knight-Swift Transportation Holdings
Inc., a Delaware corporation (the “Borrower”), the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN E, as applicable. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__















--------------------------------------------------------------------------------






EXHIBIT H-3
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)









--------------------------------------------------------------------------------






U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of September 29, 2017
(the “Credit Agreement”), by and among Knight-Swift Transportation Holdings
Inc., a Delaware corporation (the “Borrower”), the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN
E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (ii) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20__







--------------------------------------------------------------------------------






EXHIBIT H-4
to
Credit Agreement
dated as of September 29, 2017
by and among
Knight-Swift Transportation Holdings Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)







--------------------------------------------------------------------------------






U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of September 29, 2017
(the “Credit Agreement”), by and among Knight-Swift Transportation Holdings
Inc., a Delaware corporation (the “Borrower”), the lenders who are or may become
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20__


Schedule 1.1(a)


Existing Letters of Credit







--------------------------------------------------------------------------------









Issuer
Issue Date /
Letter of Credit No.
Beneficiary
Current
Amount
Expiration
Date
Bank of America
3097044
ACE American Insurance Company


$59,668,469.00


1/2/2018
Bank of America
3097053
ACE American Insurance Company
$
4,250,000.00


7/6/2018
Bank of America
3097054
ACE American Insurance Company
$
5,980,286.00


7/6/2018
Bank of America
3097064
Lumberman's Underwriting Alliance
$
610,789.00


8/8/2018
Bank of America
3097070
Department of Insurance State of Arizona


$10,000,000.00


7/24/2018
Bank of America
3097094
AON (Fidelity and Deposit Company)
$
1,238,972.00


9/28/2017
Bank of America
3097095
AON (Westchester Fire Insurance)
$
6,440,000.00


9/28/2017
Bank of America
3097141
Western Surety
$
50,000.00


6/25/2018
Bank of America
3128789
Great West Casualty Company (Central Ref)
$
1,000,000.00


8/7/2018
Bank of America
3129572
Arrowood Indemnity Company
$
25,000.00


11/14/2017
Bank of America
68107041
Arizona Correctional Industries
$
116,000.00


10/2/2017
Wells Fargo
242220
United States Fire Insurance Company
$
400,000.00


2/1/2018
Wells Fargo
242260
The Industrial Commission of Arizona
$
571,813.00


6/30/2018
Wells Fargo
389506
Protective Insurance Company
$
3,612,885.00


1/31/2018
Wells Fargo
404427
Division of Workmen’s Compensation
$
862,000.00


7/13/2018
Wells Fargo
458074
Louisiana Department of Labor Office of Workers' Compensation
$
100,000.00


9/25/2018
Wells Fargo
483688
Georgia Self-Insurers Guaranty Trust Fund
$
675,000.00


5/31/2018
Wells Fargo
526134
Florida Self Insurers Guaranty Assoc.
$
100,000.00


9/1/2018














--------------------------------------------------------------------------------





Issuer
Issue Date /
Letter of Credit No.
Beneficiary
Current
Amount
Expiration
Date
Wells Fargo
527586
Department of Business and Industry Division of Insurance
$
212,000.00


9/16/2018
Wells Fargo
542069
United States Fidelity and Guaranty Company c/o Discovery
$
800,000.00


4/13/2018
Wells Fargo
566826
Oklahoma Workers' Compensation Commission
$
150,000.00


3/13/2018
Wells Fargo
572722
State of Minnesota
$
500,000.00


5/31/2018
Wells Fargo
581617
Safeway, Inc.
$
40,000.00


9/27/2018
Wells Fargo
595780
National Union Fire Insurance Company of Pittsburgh, PA and American Home
Assurance Company and American International Specialty Lines Insurance Company
and The Insurance Company of the State of Pennsylvania and Commerce and Industry
Insurance Company and AIU Insurance Company and Birmingham Fire Insurance
Company of Pennsylvania and Illinois National Insurance Company and American
International South Insurance Company and National Union Fire Insurance Company
of Louisiana and American International Pacific Insurance Company and Granite
State Insurance Company and New Hampshire Insurance Company and Lexington
Insurance Company and Landmark Insurance Company and Starr Excess Liability
Insurance Company Limited


$14,124,974.00


5/2/2018
Wells Fargo
602295
City of Joliet
$
558,716.10


8/3/2018
Wells Fargo
626390
State of New York – Workers’ Compensation Board
$
250,000


7/10/2018




















--------------------------------------------------------------------------------





Issuer
Issue Date /
Letter of Credit No.
Beneficiary
Current
Amount
Expiration
Date
Wells Fargo
12137
City of North Las Vegas
$
270,000.00


7/1/2018
Wells Fargo
663560
North Central Electric Power Association
$
6,000.00


7/2/2018
Wells Fargo
545568
Great West Casualty Company
$
2,430,000.00


6/3/2018
Wells Fargo
595873
ACE American Insurance Company
$
906,454.00


5/3/2018
Wells Fargo
0284047U
Indiana Workers’ Compensation Board
$
510,383.00


3/24/2018
Wells Fargo
IS0430689U
ACE American Insurance Company and/or
$
5,299,736.00


3/1/2018
Wells Fargo
IS000005324U
Old Republic Insurance Company
$
3,000,000.00


7/1/2019
Wells Fargo
IS0020915U
Texas Department of Transportation
$
15,000.00


2/27/2018










--------------------------------------------------------------------------------






Schedule 1.1(b)


Commitments and Commitment Percentages


LENDER
REVOLVING CREDIT COMMITMENT PERCENTAGE
REVOLVING CREDIT COMMITMENT
TERM LOAN COMMITMENT PERCENTAGE
TERM LOAN COMMITMENT


Wells Fargo Bank, National Association
17.08
%


$136,666,666.66


17.08
%


$68,333,333.34




Bank of America, N.A.
17.08
%


$136,666,666.67


17.08
%


$68,333,333.33




PNC Bank, National Association
17.08
%


$136,666,666.67


17.08
%


$68,333,333.33




Branch Banking and Trust Company
9.75
%


$78,000,000.00


9.75
%


$39,000,000.00




Citibank, N.A.
9.75
%


$78,000,000.00


9.75
%


$39,000,000.00




JPMorgan Chase Bank, N.A.
9.75
%


$78,000,000.00


9.75
%


$39,000,000.00




U.S. Bank N.A.
9.75
%


$78,000,000.00


9.75
%


$39,000,000.00


Morgan Stanley Bank, N.A.
4.875
%


$39,000,000.00


4.875
%


$19,500,000.00


The Bank of Tokyo-Mitsubishi UFJ, LTD.
4.875
%


$39,000,000.00


4.875
%


$19,500,000.00




AGGREGATE COMMITMENT
 


$800,000,000.00


 


$400,000,000.00







INITIAL ISSUING LENDER
L/C COMMITMENT
Wells Fargo Bank, National Association


$100,000,000.00




Bank of America, N.A.


$100,000,000.00




PNC Bank, National Association


$100,000,000.00




AGGREGATE COMMITMENT


$300,000,000.00














--------------------------------------------------------------------------------






Schedule 7.2


Subsidiaries and Capitalization




Credit Party
Subsidiary
Ownership Interest
Knight-Swift Transportation Holdings Inc.
Swift Transportation Co., LLC


Interstate Equipment Leasing, LLC
Knight Transportation, Inc.
100% Member


100% Member


100% Stock
Swift Transportation Co., LLC
Swift Transportation Co. of Arizona, LLC


Swift Services Holdings, Inc.


Central Refrigerated Transportation, LLC


Swift Logistics, LLC


Swift Warehousing, LLC


Swift Freight Forwarding, LLC
100% Member




100% Stock


100% Member




100% Member


100% Member


100% Member
Interstate Equipment Leasing, LLC
N/A
N/A
Swift Transportation Co. of Arizona, LLC
M.S. Carriers, LLC


Swift Intermodal, LLC


Estrella Distributing, LLC


Swift Transportation Co. of Virginia, LLC


Common Market Equipment Co., LLC


Swift Leasing Co., LLC




Mohave Transportation Insurance Company


Swift Academy LLC


Red Rock Risk Retention Group, Inc.


Swift Transportation Canada Inc.
100% Member


100% Member


100% Member


100% Member




100% Member




100% Member




100% Stock




100% Member


80% Stock




100% Stock
Swift Leasing Co., LLC
Sparks Finance LLC
100% Member








--------------------------------------------------------------------------------







Swift Transportation Services, LLC
Swift Logistics, S.A. de C.V.


Swift International S.A. de C.V.


Trans-Mex, Inc., S.A. de C.V.


Swift Receivables Company II, LLC


TMX Administracion S.A. de C.V.
100% Stock


100% Stock




100% Stock


100% Member




100% stock owned by Swift International S.A. de C.V.
Swift Transportation Co. of Virginia, LLC
N/A
N/A
Swift Intermodal, LLC
N/A
N/A
Common Market Equipment Co., LLC
N/A
N/A
M.S. Carriers, LLC
Red Rock Risk Retention Group, Inc.
19% Stock
Sparks Finance LLC
N/A
N/A
Estrella Distributing, LLC
N/A
N/A
Swift Services Holdings, Inc.
Swift Transportation Services, LLC 
100% Member
Swift Logistics, LLC
N/A
N/A
Swift Refrigerated Service, LLC
Red Rock Risk Retention Group, Inc.
1% Stock
Central Leasing, LLC
N/A
N/A
Central Refrigerated Transportation, LLC
Swift Refrigerated Service, LLC


Central Leasing, LLC
100% Member




100% Member
Swift Warehousing, LLC
N/A
N/A
Swift Freight Forwarding, LLC
N/A
N/A








--------------------------------------------------------------------------------







Knight Transportation, Inc.
Knight Truck & Trailer Sales, LLC


Squire Transportation, LLC


Knight Capital Growth, LLC


Knight Port Services, LLC


Knight Management Services, Inc.


Quad K, LLC


Bar-Nunn Transportation, Inc.


Bar-Nunn Logistics, Inc.


Sturgeon Equipment, Inc.


Knight Transportation Services, Inc.


Knight 101 LLC


Knight Air LLC


Knight Refrigerated, LLC


Strehl, LLC




100% Stock




100% Member


100% Member


100% Member


100% Stock




100% Member


100% Stock


100% Stock


100% Stock


100% Stock




100% Member


100% Member


100% Member


52% Member


Knight Transportation Services, Inc.
Knight Logistics, LLC


100% Member


Knight Capital Growth, LLC
Kold Trans, LLC
80% Member
Knight Truck & Trailer Sales, LLC
N/A
N/A
Squire Transportation, LLC
N/A
N/A
Knight Port Services, LLC
N/A
N/A
Knight Management Services, Inc.
N/A
N/A
Quad-K, LLC
N/A
N/A
Bar-Nunn Transportation, Inc.
N/A
N/A
Bar-Nunn Logistics, Inc.
N/A
N/A
Sturgeon Equipment, Inc.
N/A
N/A
Knight 101 LLC
N/A
N/A
Knight Air LLC
N/A
N/A
Knight Refrigerated, LLC
N/A
N/A
Knight Logistics, LLC
N/A
N/A
Kold Trans, LLC
N/A
N/A



Schedule 9.1


Existing Indebtedness







--------------------------------------------------------------------------------









Indebtedness in the amount of $459,944 incurred in connection with a note
payable issued by Swift Transportation Services, LLC, pursuant to the purchase
of information technology hardware and software.


Intercompany loans listed on Schedule 9.6.


Certain Capitalized Leases of computer equipment with Lessors below:
DEBTOR
CREDITOR/AGENT for CREDITOR
Swift Transportation Co. of Arizona, LLC
Cisco Capital
Swift Transportation Co., LLC
Banc of America Leasing and Capital
Swift Transportation Services, LLC
Bank of the West
Swift Transportation Co. of Arizona, LLC
Bank of the West
Swift Transportation Services, LLC
IBM Credit LLC














--------------------------------------------------------------------------------










Government Surety Bonds as listed on the following charts:


BOND NO.
PRINCIPAL
OBLIGEE
DESCRIPTION
BOND AMOUNT
EFF
EXP
Subdivision
 
 
 
 
 
K09571711
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
CITY OF NORTH LAS VEGAS, NEVADA
Off-site Improvements Performance Bond; Swift Intermodal Facilities
$345,062.65
02/27/17
02/27/18
 
 
 
 
$345,062.65
 
 
Performance
 
 
 
 
 
K09206474
SWIFT TRANSPORTATION CO., OF ARIZONA, INC.
CITY OF FONTANA
Land Improvement Agreement; 0234-061-17-0-000
$104,257.00
05/11/17
05/11/18
K08031319
SWIFT TRANSPORTATION CO., INC.
UNITED STATES OF AMERICA.
Delivery Shipment Bond
$100,000.00
08/22/17
08/22/18
 
 
 
 
$204,257.00
 
 
Court
 
 
 
 
 
K09571620
SWIFT TRANSPORTATION CO, INC., SWIFT TRANSPORTATION CO. OF ARIZONA,LLC
LABOR COMMISSIONER, STATE OF CALIFORNIA
Appeal Bond - Jorge Aguilar vs. Swift Transportation Co., Inc. ; Case No
05-65484 KR
$34,737.98
12/16/16
12/16/17
K09571668
SWIFT TRANSPORTATION CO, INC., SWIFT TRANSPORTATION CO. OF ARIZONA,LLC
LABOR COMMISSIONER, STATE OF CALIFORNIA
Appeal Bond - Ramon Vasquez vs. Swift Transportation Co., Inc.Case No 05-662260
KR
$104,082.42
12/16/16
12/16/17
K0957170A
SWIFT TRANSPORTATION CO, INC., SWIFT TRANSPORTATION CO. OF ARIZONA,LLC
LABOR COMMISSIONER, STATE OF CALIFORNIA
Appeal Bond - Bernard Townsel vs. Swift Transportation Co., Inc.Case No 05-60522
KR
$101,273.21
12/16/16
12/16/17
K09571747
SWIFT TRANSPORTATION CO, INC., SWIFT TRANSPORTATION CO. OF ARIZONA,LLC
LABOR COMMISSIONER, STATE OF CALIFORNIA
Appeal Bond - Joe Reynoso vs. Swift Transportation Co., Inc.Case No 05-62258 KR
$110,379.15
12/16/16
12/16/17
K09571784
SWIFT TRANSPORTATION CO, INC., SWIFT TRANSPORTATION CO. OF ARIZONA,LLC
LABOR COMMISSIONER, STATE OF CALIFORNIA
Appeal Bond - Cristian Bedoya Correa vs. Swift Transportation Co., Inc.Case No
05-62255 KR
$6,663.19
12/16/16
12/16/17








--------------------------------------------------------------------------------







 
 
 
 
$357,135.95
 
 
Custom
 
 
 
 
 
80905004
SWIFT TRANSPORTATION CO. AZ, LLC
BUREAU OF CUSTOMS AND BORDER PROTECTION
CF 301-Custodian of Bonded Goods - Customs Bond #9908S2490

IRS #86-026503000
$100,000.00
09/15/17
09/14/18
150130035
SWIFT TRANSPORTATION CO., INC.
BUREAU OF CUSTOMS AND BORDER PROTECTION
Importer or Borker; Activity Code 1; Surety Bond K09168059
$50,000.00
03/26/17
03/26/18
100409007
SWIFT TRANSPORTATION CO., INC.
U. S. CUSTOMS AND BORDER PROTECTION
Instruments of International Traffic - Customs Bond #9910X3344
$50,000.00
04/29/17
04/28/18
9912BP403
CENTRAL REFRIGERATED SERVICE INC
U.S. CUSTOMS AND BORDER PROTECTION
Activity Code 2, Customs Bond No. 9912BP403, Surety No. 75303320100
$50,000.00
05/22/17
05/22/18
160621009
SWIFT TRANSPORTATION CANADA INC
BUREAU OF CUSTOMS AND BORDER PROTECTION
Activity Code 1; Importer or Broker; Customs #16C000QLO, Surety Bond K09508326
$50,000.00
06/28/17
06/28/18
70927010
SWIFT TRANSPORTATION CO., INC.
UNITED STATES CUSTOMS SERVICE
CF301-International Carrier - Customs Bond #9908M2882
$50,000.00
07/29/17
07/29/18
 
 
 
 
$350,000.00
 
 
Workers Compensation
 
 
 
 
 
K09303339
SWIFT TRANSPORTATION COMPANY
FLORIDA SELF-INSURERS GUARANTY ASSOCIATION, INC.
Florida Self-Insurer's Surety Bond for FSIGA Member
$1,615,612.00
12/01/16
12/01/17
K09303637
SWIFT TRANSPORTATION COMPANY
PEOPLE OF THE STATE OF UTAH
Self Insurer Worker's Comp Bond
$1,500,000.00
01/01/17
01/01/18
LPM8756493
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC/SWIFT LEASING CO., LLC
KANSAS DEPARTMENT OF LABOR
Self-Insurance Aggregate Surety Bond
$2,250,000.00
03/01/17
03/01/18
LPM8756496
SWIFT TRANSPORTATION CO., INC.
STATE OF SOUTH CAROLINA
Self-Insurance Workers' Compensation Bond
$2,200,000.00
03/01/17
03/01/18
LPM8828049
SWIFT TRANSPORTATION CO., LLC
THE INDUSTRIAL COMMISSION OF ARIZONA
Self-Insurance Workers' Compensation Guaranty Bond
$3,139,815.00
05/24/17
05/24/18








--------------------------------------------------------------------------------







K08916202
SWIFT TRANSPORTATION COMPANY; SWIFT TRANSPORTATION SERVICES, LLC; SWIFT
TRANSPORTATION CO. OF ARIZON
COMMONWEALTH OF PENNSYLVANIA
Self Insurer Worker's Comp Bond
$4,400,000.00
07/02/17
07/02/18
K08916226
SWIFT TRANSPORTATION COMPANY AND SELF-INSURED SUBSIDIARIES & AFFILIATES, IF ANY
GEORGIA SELF INSURERS GUARANTY TRUST FUND
Self Insurer Worker's Comp Bond
$5,940,000.00
07/02/17
07/02/18
K08916172
SWIFT TRANSPORTATION CO., LLC
STATE OF NEW YORK WORKERS' COMPENSATION BOARD
Self Insurer Worker's Comp Bond
$6,457,031.00
07/02/17
07/02/18
K08916184
SWIFT TRANSPORTATION CO., OF ARIZONA, LLC; SWIFT TRANSPORTATION COMPANY
STATE OF OREGON
Self Insurer Worker's Comp Bond
$2,089,000.00
07/02/17
07/02/18
K08916196
SWIFT TRANSPORTATION CO., OF ARIZONA, LLC
STATE OF TENNESSEE
Self Insurer Worker's Comp Bond
$4,000,000.00
07/02/17
07/02/18
 
 
 
 
$33,591,458.00
 
 
Financial Guarentee
 
 
 
 
 
K08031435
SWIFT TRANSPORTATION CO., INC.
NEW YORK STATE THRUWAY AUTHORITY
Credit Agreement
$2,500.00
09/18/17
09/18/18
K08031502
SWIFT TRANSPORTATION CO., INC.
OHIO TURNPIKE COMMISSION
Extension of Credit in the use of the Ohio Turnpike
$250,000.00
09/18/17
09/18/18
K08309838
SWIFT TRANSPORTATION CO., INC.
STATE OF NEW MEXICO, SECRETARY OF THE N.M ENVIRONMENTAL DEPT.
Scrap Tire Hauler Bond
$10,000.00
10/12/16
10/12/17
K08031599
SWIFT TRANSPORTATION CO., INC.
STATE OF NEW MEXICO
Fee & Tax Bond
$13,000.00
10/21/16
10/21/17
K07786013
SWIFT TRANSPORTATION CO., INC.
STATE OF OKLAHOMA
Uniform Motor Carrier Bodily Injury and Property Damage Liability Surety Bond
$1,000,000.00
11/02/16
11/02/17
K08309978
SWIFT TRANSPORTATION CO., INC.
PORT OF LEWISTON
Lease Agreement Bond
$38,356.44
12/01/16
12/01/17








--------------------------------------------------------------------------------







K08031125
SWIFT TRANSPORTATION CO., INC.
KANSAS TURNPIKE AUTHORITY
Toll Road Bond
$54,000.00
06/25/17
06/25/18
K08309553
SWIFT TRANSPORTATION CO., INC.
PREPASS/HELP INC.
PrePass Financial Guarantee Bond
$5,100,000.00
06/25/17
06/25/18
K08031289
SWIFT TRANSPORTATION CO., INC.
STATE OF IDAHO
Bond for Permit Fee Account
$28,000.00
08/22/17
08/22/18
K08031241
SWIFT TRANSPORTATION CO., INC.
STATE OF OREGON
Highway Use Tax Bond
$10,000.00
08/22/17
08/22/18
K08031356
SWIFT TRANSPORTATION CO., INC.
CALIFORNIA DEPARTMENT OF TRANSPORTATION
Bond to guarantee toll charges
$5,900.00
08/22/17
08/22/18
 
 
 
 
$6,511,756.44
 
 
Notary
 
 
 
 
 
58706046
KIM GRAYBEAL
STATE OF ARIZONA
Notary Public Bond
$5,000.00
11/06/13
11/05/17
58714851
SARHA D. DEAVULT
STATE OF ARIZONA
Notary Public Bond
$5,000.00
07/16/14
07/15/18
58714858
JEANETTE M. CHAVEZ
STATE OF ARIZONA
Notary Public Bond
$5,000.00
08/20/14
08/19/18
71611910N
PATRICIA J. IRVING
STATE OF ARIZONA
Notary Public Bond
$5,000.00
12/05/14
12/05/18
58721131
JEANETTE M. CHAVEZ
STATE OF ARIZONA
Notary Public Bond
$5,000.00
01/09/15
01/08/19
58721149
DENEE' DIEDE
STATE OF ARIZONA
Notary Public Bond
$5,000.00
07/01/15
06/30/19
71678986N
KELLY ADRAIN
STATE OF ARIZONA
AZ Notary Bond
$5,000.00
09/01/15
08/31/19
58732288
SYDNEY LEE PERRY
STATE OF ARIZONA
Notary Public Bond
$5,000.00
01/25/16
01/24/20
58732293
VERONICA REYES
STATE OF ARIZONA
Notary Public Bond
$5,000.00
01/29/16
01/28/20
58732299
VICTORIA LYNN DEMELLO
STATE OF ARIZONA
Notary Public Bond
$5,000.00
02/01/16
01/31/20
58732302
BRITTANY PERRY
STATE OF ARIZONA
Notary Public Bond
$5,000.00
02/10/16
02/09/20
58732317
ANDREA V. BREWER
STATE OF ARIZONA
Notary Public Bond
$5,000.00
04/04/16
04/03/20
58732318
CHANDER M. GAINES
STATE OF ARIZONA
Notary Public Bond
$5,000.00
04/04/16
04/03/20
62922549N
ZELIA MIRANDA
STATE OF ARIZONA
Notary Public Bond
$5,000.00
09/23/16
09/22/20
58739376
MARCIA A. SCHMISKIE
STATE OF ARIZONA
Notary Public Bond
$5,000.00
02/01/17
01/31/21
58739380
JULIE HAMPTON
STATE OF ARIZONA
Notary Public Bond
$5,000.00
03/01/17
02/28/21
58739378
FLORENTINA LOPEZ MEDINA
STATE OF ARIZONA
Notary Public Bond
$5,000.00
06/26/17
06/25/21
58739377
SIERRA RENEE LOPEZ
STATE OF ARIZONA
Notary Public Bond
$5,000.00
06/26/17
06/25/21
63255669N
LATOYA WASHINGTON
STATE OF ARIZONA
Notary Public Bond
$5,000.00
07/26/17
07/25/21
 
 
 
 
$95,000.00
 
 








--------------------------------------------------------------------------------







License & Permit
 
 
 
 
 
K08031514
SWIFT TRANSPORTATION CO., INC.
STATE OF INDIANA
Permit Fee for oversized load moving
$1,000.00
09/18/17
09/18/18
K08031472
SWIFT DRIVING ACADEMY
STATE OF MISSISSIPPI
Commission on Proprietary School and College Registration
$50,000.00
09/18/17
09/18/18
K08031459
SWIFT DRIVING ACADEMY
STATE OF TENNESSEE
Postsecondary Educational Institutions (Section 49-7-2013 TN Code Annotated)
$10,000.00
09/18/17
09/18/18
K09303194
SWIFT DRIVING ACADEMY
STATE OF OHIO AND DEPARTMENT OF PUBLIC SAFETY
Driving School Performance Bond
$50,000.00
09/22/17
09/22/18
K08931951
CENTRAL REFRIGERATED SERVICE, INC.
FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION
Property Broker Bond
$75,000.00
10/01/16
10/01/17
K0893194A
GIUMARRA CENTRAL SERVICES, LLC
FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION
Property Broker's Bond
$75,000.00
10/01/16
10/01/17
61182896
CENTRAL REFRIGERATED SERVICE, INC.
STATE OF UTAH
Motor Carrier
$10,000.00
10/20/16
10/20/17
K09135753
SWIFT TRANSPORTATION CANADA INC.
FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION
Property Broker Bond
$75,000.00
10/24/16
10/24/17
K09303480
SWIFT LEASING CO., LLC
STATE OF CALIFORNIA
Motor Vehicle Dealer Bond
$50,000.00
11/04/16
11/04/17
K09571735
SWIFT INTERMODAL LLC
FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION
Property Broker Bond

MC-996938
$75,000.00
11/14/16
11/14/17
K08031526
SWIFT TRANSPORTATION CO., LLC
STATE OF IDAHO
Proprietary School Surety Bond
$100,000.00
11/22/16
11/22/17
K09303625
SWIFT TRANSPORTATION CANADA INC.
STATE OF OREGON
Highway Use Tax Bond
$3,750.00
12/14/16
12/14/17
K08232581
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
PEOPLE OF THE STATE OF NEW YORK
New York Alcoholic Beverage Control Law
$1,000.00
01/01/17
12/31/17
K08232635
SWIFT TRANSPORTATION CO OF ARIZONA, LLC
WEST VIRGINIA ALCOHOL BEVERAGE CONTROL COMMISSION
Bond of Permit Carrier
$1,000.00
01/01/17
12/31/17
K08816608
SWIFT LOGISTICS, LLC
UNITED STATES OF AMERICA, ICC
Property Broker's Surety Bond Under 49 U.S.C. 13906
$75,000.00
01/11/17
01/11/18
K09303790
JEFFREY CARL WAGGONER
STATE OF CALIFORNIA
Vehicle Verifier Surety Bond
$5,000.00
02/05/17
02/05/18








--------------------------------------------------------------------------------







LPM9242039
DAVID WALLS
TEXAS DEPARTMENT OF PUBLIC SAFETY
CDL Third Party Skills Testing Examiner
$25,000.00
02/27/17
02/27/18
LPM9242038
JOHN KILBURN
TEXAS DEPARTMENT OF PUBLIC SAFETY
CDL Third Party Skills Testing Examiner
$25,000.00
02/27/17
02/27/18
LPM9242037
MARK COFFMAN
TEXAS DEPARTMENT OF PUBLIC SAFETY
CDL Third Party Skills Testing Examiner
$25,000.00
02/27/17
02/27/18
LPM9242036
TELITA YOUNG
TEXAS DEPARTMENT OF PUBLIC SAFETY
CDL Third Party Skills Testing Examiner
$25,000.00
02/27/17
02/27/18
K09303959
SWIFT DRIVING ACADEMY
TENNESSEE DEPARTMENT OF SAFETY AND HOMELAND SECURITY
Third Party Testing; Agency Tracking No. 34902-000010
$25,000.00
03/23/17
03/23/18
K08407496
SWIFT TRANSPORTATION CO., INC.
LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT
Bond for payment of special permit fees & charges for movement of vehicles of
excess weight & dimensions on LA highways
$1,000.00
03/29/17
03/29/18
K09571760
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
CITY OF LAKEWOOD
Oversize Moving Permit
$10,000.00
04/10/17
04/10/18
K0823307A
M.S. CARRIER, LLC
UNITED STATES OF AMERICA, ICC
Property Broker's Surety Bond
$75,000.00
04/10/17
04/10/18
K08407794
SWIFT TRANSPORTATION CO., OF ARIZONA LLC
STATE OF ARIZONA MOTOR VEHICLE DIVISION
Vehicle Dealer Bond
$100,000.00
05/25/17
05/25/18
LPM8828088
SWIFT DRIVING ACADEMY
STATE OF COLORADO
Bond of Out-of-State Private Occupational School Agent
$50,000.00
06/06/17
06/06/18
LPM9216895
SWIFT TRANSPORTATION CO.
STATE OF UTAH
CDL Third Party Tester
$100,000.00
06/13/17
06/13/18
K09501666
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
WISCONSIN DEPARTMENT OF TRANSPORTATION
Driver School Bond
$5,000.00
06/16/17
06/16/18
929282653
CENTRAL REFRIGERATED SERVICE, INC.
STATE OF UTAH
Motor Vehicle Dealer, Crusher or Body Shop
$75,000.00
07/01/17
07/01/18
K08031332
SWIFT TRANSPORTATION CO., INC.
STATE OF OHIO
Covering any and all permits issued to principal for movements of excess loads
over state highways.
$500,000.00
07/30/17
07/30/18
K0803123A
SWIFT TRANSPORTATION CO., INC.
STATE OF ARKANSAS
Private Education Bond
$7,123.04
08/01/17
08/01/18
K09028456
SWIFT TRANSPORTATION SERVICES, LLC
FEDERAL MOTOR CARRIER SAFETY ADMINISTRATION
Property Broker Bond
$75,000.00
08/04/17
08/04/18








--------------------------------------------------------------------------------







K09028535
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
MINNESOTA DEPARTMENT OF PUBLIC SAFETY
Bond of Commercial Driver Training School
$20,000.00
08/12/17
08/12/18
K0803140A
SWIFT TRANSPORTATION CO., INC.
STATE OF ARIZONA
Motor Vehicle Bond - 02 Chevrolet; Special Number Assigned AZ304504
$15,000.00
08/21/17
08/21/18
K08031344
SWIFT DRIVING ACADEMY
COMMONWEALTH OF VIRGINIA/DEPARTMENT OF MOTOR VEHICLES
Commercial Driver Training School License Bond
$100,000.00
08/22/17
08/22/18
K08031307
TAMALA WILCHER, TAMARA STRICKLAND
STATE OF MISSISSIPPI
Proprietary School and College Registration Blanket Agent Bond covering Tamala
Wilcher & Tamara Strickland
$40,000.00
08/22/17
08/22/18
K08031320
SWIFT TRANSPORTATION CO., INC.
STATE OF NORTH CAROLINA
Bond for the transportation of spirituous liquor
$1,000.00
08/22/17
08/22/18
K08031381
SWIFT TRANSPORTATION CO., INC.
TEXAS DEPARTMENT OF TRANSPORTATION
Over axle and over gross weight tolerance permit bond
$15,000.00
08/22/17
08/22/18
K08031277
SWIFT TRANSPORTATION CO., OF ARIZONA, INC.
UNITED STATES OF AMERICA, ICC
Property Broker's Surety Bond Under 49 U.S.C. 13906
$75,000.00
08/22/17
08/22/18
K08232507
SWIFT TRANSPORTATION CO OF ARIZONA, LLC
TEXAS DEPARTMENT OF TRANSPORTATION
Superheavy or Oversize Permit Bond
$10,000.00
09/01/17
08/31/18
 
 
 
 
$2,055,873.04
 
 
 
 
 
Grand Total
$43,510,543.08
 
 

 









--------------------------------------------------------------------------------







knightswift2017credit_image1.gif [knightswift2017credit_image1.gif]









--------------------------------------------------------------------------------








Schedule 9.2


Existing Liens


Subject to the Payoff Letter dated on or about the date hereof, Liens existing
under that that certain Fourth Amended and Restated Credit Agreement, dated as
of July 27, 2015, between Swift Transportation Co., LLC, Bank of America, N.A.,
as administrative agent, and the other parties thereto.






Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:



BARR-NUNN TRANSPORTATION, INC.
MIZUHO BANK, LTD
All receivables from Kellogg Company and its affiliates and all related and
other rights
IA
Secretary of State
12/23/2016 P16006673-5
 
CENTRAL LEASING, INC.
PACCAR FINANCIAL CORP.
Lease inventory of tractors; all vehicle leases of such tractors now & hereafter
entered into, including proceeds
NV
Secretary of State
03/24/2004 2004009312-0
Amendment 03/18/2008; Amendment (continuation) 01/09/2009; Amendment
(continuation) 02/04/2014












--------------------------------------------------------------------------------








Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





CENTRAL LEASING, INC.
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
Owned, leased or hereafter acquired vehicles, trailers and/or chassis, including
proceeds acquired and products
NV
Secretary of State
08/17/2004 2004025569-3
Amendment (change in SP) 01/23/2006; Amendment (assignment) 10/03/2007;
Amendment (continuation) 04/07/2009; Amendment 03/16/2010; Amendment (change in
SP) 09/07/2011; Amendment (continuation) 03/06/2014; Amendment 11/12/2015
CENTRAL LEASING, INC.
PACCAR FINANCIAL CORP.
Leased vehicles or hereafter acquired including chattle paper and proceeds
NV
Secretary of State
07/22/2005 2005022772-3
Amendment (continuation) 04/06/2010; Amendment (continuation) 06/02/2015
CENTRAL LEASING, INC.
DAIMLER TRUST
Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
acquired and products
NV
Secretary of State
03/26/2010 2010007497-1
Amendment (continuation) 10/16/2014; Amendment 11/12/2015
CENTRAL LEASING, LLC
CATERPILLAR FINANCIAL SERVICES CORPORATION
Equipment owned or hereafter acquired, including proceeds
NV
Secretary of State
03/11/2011 2011006082-3
Amendment (change in debtor) 05/06/2014; Amendment (continuation) 09/23/2015
CENTRAL LEASING, INC.
SIEMENS FINANCIAL SERVICES, INC.
Equipment and related software, now or herafter acquired, including proceeds
NV
Secretary of State
04/01/2011 2011008049-5
Amendment (continuation) 11/16/2015
CENTRAL LEASING, INC.
SIEMENS FINANCIAL SERVICES, INC.
Equipment and related software, now or herafter acquired, including proceeds
NV
Secretary of State
04/01/2011 2011008050-8
Amendment (continuation) 11/12/2015








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





CENTRAL LEASING, INC.
SIEMENS FINANCIAL SERVICES, INC.
Equipment and related software, now or herafter acquired, including proceeds
NV
Secretary of State
05/03/2011 2011010984-1
Amendment (continuation) 02/04/2016
CENTRAL LEASING, LLC
WELLS FARGO EQUIPMENT FINANCE, INC.
Specific equipment, including proceeds and products
NV
Secretary of State
06/22/2011 2011016281-7
Amendment (change in debtor) 04/28/2014; Amendment (continuation) 02/16/2016
CENTRAL LEASING, INC.
RBS ASSET FINANCE, INC.
Specific leased equipment, including proceeds
NV
Secretary of State
04/16/2012 2012010277-4
 
CENTRAL LEASING, INC.
BANC OF AMERICA LEASING & CAPITAL, LLC
Specific leased equipment, now or hereafter acquired, including proceeds
NV
Secretary of State
05/11/2012 2012012969-3
Amendment (continuation) 05/01/2017
CENTRAL LEASING, INC.
RBS ASSET FINANCE, INC.
Specific leased equipment, including products and proceeds
NV
Secretary of State
10/24/2012 2012028119-0
 
CENTRAL LEASING, INC.
PNC EQUIPMENT FINANCE, LLC
Equipment, software and other intangibles, now or hereafter acquired, including
proceeds
NV
Secretary of State
08/29/2013 2013022116-0
 
CENTRAL LEASING, INC.
PNC EQUIPMENT FINANCE, LLC
Equipment, software and other intangibles, now or hereafter acquired, including
proceeds
NV
Secretary of State
09/06/2013 2013022742-7
 
CENTRAL LEASING, LLC
MERCEDES-BENZ FINANCIAL SERVICES USA LLC; DAIMLER TRUST


Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
acquired and products
DE
Department of State: Division Of Corporations
03/11/2014
# 2014 0930818
Amendment 11/12/15
CENTRAL LEASING, LLC
WELLS FARGO EQUIPMENT FINANCE, INC.


Specific equipment, including proceeds and products thereof
DE
Department of State: Division Of Corporations
04/28/2014
# 2014 1651017
 
CENTRAL LEASING, LLC
WELLS FARGO EQUIPMENT FINANCE, INC.


Specific equipment, including proceeds and products thereof
DE
Department of State: Division Of Corporations
04/28/2014
# 2014 1652437
 
CENTRAL LEASING, LLC
WELLS FARGO EQUIPMENT FINANCE, INC.


Specific equipment, including proceeds and products thereof
DE
Department of State: Division Of Corporations
04/28/2014
# 2014 1652460
 








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





CENTRAL REFRIGERATED SERVICE, INC.
GENERAL ELECTRIC CAPITAL CORPORATION
comprehensive
NE
Secretary of State
04/08/2002 9902207565-6
Amendment 05/12/2003; Amendment 03/11/2004; Amendment 10/25/2004; Amendment
(change in SP) 03/09/2005; Amendment (assignment) 06/13/2005; Amendment
09/08/2005; Amendment (continuation) 10/11/2006; Amendment 07/19/2011; Amendment
(termination) 01/17/2012; Amendment (termination) 01/18/2012 Amendment
(continuation) 01/19/2012


CENTRAL REFRIGERATED SERVICE, INC.
DCFS USA LLC
Vehicles and/or chassis, now owned or hereafter acquired, including products and
proceeds
NE
Secretary of State
08/22/2003 9903291414-1
Amendment 09/29/2004; Amendment (change in SP) 01/23/2006; Amendment
(assignment) 10/03/2007; Amendment (continuation) 02/25/2008; Amendment
(continuation) 03/05/2013; Amendment 11/16/2015
CENTRAL REFRIGERATED SERVICE, INC.
CATERPILLAR FINANCIAL SERVICES CORPORATION
Specific equipment, now owned or hereafter acquired, including proceeds
NE
Secretary of State
05/25/2010 9910628368-4
Amendment (continuation) 01/26/2015








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





CENTRAL REFRIGERATED SERVICE, INC.
CATERPILLAR FINANCIAL SERVICES CORPORATION
Specific equipment, now owned or hereafter acquired, including proceeds
NE
Secretary of State
01/03/2011 9911647082-3
Amendment 01/11/2011; Amendment 12/06/2011; Amendment (continuation) 07/22/2015
CENTRAL REFRIGERATED SERVICE, INC.
PNC BANK, NATIONAL ASSOCIATION
Receivables
NE
Secretary of State
09/26/2013 9913723314-3
 
SWIFT REFRIGERATED SERVICE, LLC
PNC BANK, NATIONAL ASSOCIATION
comprehensive
DE
Department of State: Division Of Corporations
01/31/2014
# 2014 0425306
Amendment (change in debtor) 9/30/15
CENTRAL REFRIGERATED TRANSPORTATION, INC.
DCFS USA LLC
Vehicles, trailers and/or chassis, now owned or hereafter acquired, including
products and proceeds
NV
Secretary of State
02/15/2005 2005005349-5
Amendment (change of SP) 01/23/2006; Amendment (assignment) 10/03/2007;
Amendment (continuation) 09/17/2009; Amendment (continuation) 08/19/2014;
Amendment 11/12/2015
INTERSTATE EQUIPMENT LEASING, LLC
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
acquired and products
DE
Department of State: Division Of Corporations
04/26/2010
# 2010 1440217
Amendment (change in SP) 3/7/2011; Amendment (continuation) 11/3/2014; Amendment
10/28/2015
INTERSTATE EQUIPMENT LEASING, LLC
DAIMLER TRUST


Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
acquired and products
DE
Department of State: Division Of Corporations
04/26/2010
# 2010 1440332
Amendment (continuation) 11/3/2014; Amendment 10/28/2015
INTERSTATE EQUIPMENT LEASING, LLC
VFS LEASING CO.


Leased Volvo trucks and inventory, including proceeds
DE
Department of State: Division Of Corporations
07/27/2010
# 2010 2610941
Amendment 6/8/2011; Amendment (continuation) 3/9/2015








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





INTERSTATE EQUIPMENT LEASING, LLC
UEL/SWIFT 2011 TRUST


All equipment and other property leased, subleases, including rents, profits and
proceeds
DE
Department of State: Division Of Corporations
12/22/2011
# 2011 4940071
Amendment (continuation) 10/28/2016
KNIGHT TRANSPORTATION SERVICES, INC.
TOYOTA MOTOR CREDIT CORPORATION
Specific equipment
AZ
Secretary of State
12/22/2011 201116744994
 
KNIGHT TRANSPORTATION SERVICES, INC.
MIZUHO BANK, LTD.
comprehensive
AZ
Secretary of State
02/11/2016 2016-000-6363-2
 
QUAD K’S, INC.
WELLS FARGO BANK, NATIONAL ASSOCIATION
comprehensive
AZ
Secretary of State
05/12/2009 200915797183
Amendment (continuation) 11/13/2013
QUAD K’S, INC.
REMARK INDUSTRIES LIMITED PARTNERSHIP
comprehensive
AZ
Secretary of State
07/13/2010 201016210840
Amendment (continuation) 06/30/2015
QUAD-K, LLC
NAUMANN HOBBS MATERIAL HANDLING CORP II
Specific equipment
AZ
Secretary of State
03/15/2017 2017-001-0195-6
 
SWIFT FREIGHT FORWARDING, LLC
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR


comprehensive
DE
Department of State: Division Of Corporations
09/15/2016
#2016 5643828
 
SWIFT INTERMODAL, LLC
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR


comprehensive
DE
Department of State: Division Of Corporations
06/08/2011
# 2011 2197278
Amendment (continuation) 2/2/2016
SWIFT LEASING CO., LLC
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
Owned, leased or acquired equipment, vehicles, trailers and/or chassis,
including proceeds acquired and products
DE
Department of State: Division Of Corporations
04/26/2010
# 2010 1439979
Amendment (change in SP) 3/7/11; Amendment (continuation) 11/3/14; Amendment
11/12/15
SWIFT LEASING CO., LLC
DAIMLER TRUST


Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
acquired and products
DE
Department of State: Division Of Corporations
04/26/2010
# 2010 1440092
Amendment (continuation) 11/3/14;
Amendment 11/12/15
SWIFT LEASING CO., LLC
NAVISTAR LEASING COMPANY


Owned, leased or acquired trucks, trailers, including proceeds
DE
Department of State: Division Of Corporations
05/21/2010
# 2010 1804818
Amendment (continuation) 1/7/15; Amendment 1/7/15








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT LEASING CO., LLC
NAVISTAR FINANCIAL CORPORATION


Owned, leased or acquired trucks, trailers, including proceeds
DE
Department of State: Division Of Corporations
06/23/2010
# 2010 2187114
Amendment (change in debtor) 6/29/10; Amendment (continuation) 2/6/15; Amendment
2/6/15
SWIFT LEASING CO., LLC
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR


comprehensive
DE
Department of State: Division Of Corporations
06/08/2011
# 2011 2197112
Amendment (continuation) 2/2/16
SWIFT LEASING CO., LLC
UEL/SWIFT 2011 TRUST


Certain equipment and other property leased, subleases, including rents, profits
and proceeds
DE
Department of State: Division Of Corporations
12/22/2011
# 2011 4940089
Amendment 10/28/16 (continuation)
SWIFT LEASING CO., LLC
WELLS FARGO EQUIPMENT FINANCE, INC.


Specific Equipment, including products and proceeds
DE
Department of State: Division Of Corporations
04/23/2012
# 2012 1554783
 
SWIFT LEASING CO., LLC
RBS ASSET FINANCE, INC.


Specific Equipment
DE
Department of State: Division Of Corporations
08/14/2012
# 2012 3132307
Amendment 8/24/12; Amendment 9/13/12
SWIFT LEASING CO., LLC
RBS ASSET FINANCE, INC.


Specific leased equipment and all products and proceeds
DE
Department of State: Division Of Corporations
09/20/2012
# 2012 3623479
Amendment 9/26/12; Amendment 10/1/12
SWIFT LEASING CO., LLC
RBS ASSET FINANCE, INC.


Specific leased equipment and all products and proceeds
DE
Department of State: Division Of Corporations
10/05/2012
# 2012 3851385
Amendment 10/11/12; Amendment 10/23/12; Amendment 11/2/12
SWIFT LEASING CO., LLC
GE CF TRUST
Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
04/09/2013
#2013 1357418
 
SWIFT LEASING CO., LLC
CIT FINANCE LLC


Specific Equipment pursuant to Master Lease Agreement, including products and
proceeds
DE
Department of State: Division Of Corporations
05/09/2013
#2013 1789313
 








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
05/30/2013
#2013 2053636
Amendment (assignment) 02/10/16; Amendment (assignment) 04/20/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/07/2013
#2013 2184258
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/10/2013
#2013 2205897
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
WASHINGTON FEDERAL


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/13/2013
#2013 2267749
Amendment (assignment) 07/03/13
SWIFT LEASING CO., LLC
WASHINGTON FEDERAL


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/13/2013
#2013 2268564
Amendment (assignment)
07/03/13
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/14/2013
#2013 2300128
Amendment (Assignment) 02/10/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/14/2013
#2013 2300334
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/14/2013
#2013 2300466
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/14/2013
#2013 2300508
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/14/2013
#2013 2300557
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/14/2013
#2013 2300706
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/14/2013
#2013 2300755
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/14/2013
#2013 2300797
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
BANC OF AMERICA LEASING & CAPITAL, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
11/27/2013
#2013 4685724
 








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT LEASING CO., LLC
BANC OF AMERICA LEASING & CAPITAL, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
11/27/2013
#2013 4685815
 
SWIFT LEASING CO., LLC
BANC OF AMERICA LEASING & CAPITAL, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
11/27/2013
#2013 4685948
 
SWIFT LEASING CO., LLC
BANC OF AMERICA LEASING & CAPITAL, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
11/27/2013
#2013 4685955
 
SWIFT LEASING CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
01/21/2014
#2014 0250290
Amendment 03/07/14; Amendment 10/27/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
01/24/2014
#2014 0317826
Amendment (change in SP) 03/05/14; Amendment (assignment) 02/10/16; Amendment
assignment) 04/20/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
01/24/2014
#2014 0322081
Amendment (change in SP) 03/05/14; Amendment (assignment) 02/10/16; Amendment
(assignment) 04/20/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
01/27/2014
#2014 0343673
Amendment (change in SP) 03/05/14; Amendment (assignment) 02/10/16; Amendment
(assignment) 04/20/16








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT LEASING CO., LLC
GE CF TRUST
Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
02/14/2014
#2014 0599670
Amendment (change in SP) 3/05/14; Amendment (assignment) 02/10/16; Amendment
(assignment) 04/20/16
SWIFT LEASING CO., LLC
GE CF TRUST
Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
02/20/2014
#2014 0670638
Amendment (change in SP) 03/5/14; Amendment (assignment) 02/10/16; Amendment
(assignment) 04/20/16
SWIFT LEASING CO., LLC
GE CF TRUST
Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
02/26/2014
#2014 0744094
Amendment (assignment) 02/10/16; Amendment (assignment) 04/20/16
SWIFT LEASING CO., LLC
FIFTH THIRD EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
03/05/2014
#2014 0847269
 
SWIFT LEASING CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
03/06/2014
#2014 0877647
Amendment 040/9/14
SWIFT LEASING CO., LLC
FIFTH THIRD EQUIPMENT FINANCE COMPANY


Specific equipment, including products and proceeds
DE
Department of State: Division Of Corporations
03/18/2014
#2014 1058445
 
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
03/18/2014
#2014 1063080
Amendment (assignment) 02/10/16; Amendment (assignment) 04/21/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
04/2/2014
#2014 1302280
Amendment (assignment) 02/10/16; Amendment (assignment) 04/22/16








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT LEASING CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
04/9/2014
#2014 1391234
 
SWIFT LEASING CO., LLC
FIFTH THIRD EQUIPMENT FINANCE COMPANY


Specific equipment and other personal property, including products and proceeds
DE
Department of State: Division Of Corporations
04/21/2014
#2014 1538305
Amendment 07/10/14
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
05/1/2014
#2014 1720564
Amendment (assignment) 02/10/16; Amendment (assignment) 4/22/16
SWIFT LEASING CO., LLC
BMO HARRIS BANK, N.A
Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
05/20/2014
#2014 1974153
Amendment (assignment) 02/10/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/12/2014
#2014 2294213
Amendment (assignment) 02/10/16; Amendment (assignment) 04/22/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/16/2014
#2014 2341824
Amendment (assignment) 02/10/16; Amendment (assignment) 04/22/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
06/16/2014
#2014 2342038
Amendment (assignment) 02/10/16; Amendment (assignment) 04/22/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
07/3/2014
#2014 2653194
Amendment (assignment) 02/10/16; Amendment (assignment) 04/22/16
SWIFT LEASING CO., LLC
PNC EQUIPMENT FINANCE, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
07/8/2014
#2014 2680452
 
SWIFT LEASING CO., LLC
PNC EQUIPMENT FINANCE, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
07/21/2014
#2014 2876464
 








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
07/29/2014
#2014 3022480
Amendment (assignment) 02/10/16; Amendment (assignment) 04/22/16
SWIFT LEASING CO., LLC
SUNTRUST EQUIPMENT FINANCE & LEASING CORP.
Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
08/5/2014
#2014 3131885
Amendment (assignment) 11/16/16
SWIFT LEASING CO., LLC
WELLS FARGO EQUIPMENT FINANCE, INC.


Specific equipment, including products and proceeds
DE
Department of State: Division Of Corporations
08/12/2014
#2014 3222049
Amendment 08/25/14; Amendment 09/02/14; Amendment 09/16/14; Amendment 09/23/14;
Amendment 09/23/14; Amendment 10/6/14
SWIFT LEASING CO., LLC
SUNTRUST EQUIPMENT FINANCE & LEASING CORP.


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
08/13/2014
#2014 3250495
Amendment (assignment) 11/16/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
08/29/2014
#2014 3476363
 
SWIFT LEASING CO., LLC
SUNTRUST EQUIPMENT FINANCE & LEASING CORP.


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
09/2/2014
#2014 3506037
Amendment (assignment) 11/16/16
SWIFT LEASING CO., LLC
GE CF TRUST


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
09/16/2014
#2014 3693843
Amendment (assignment) 02/10/16; Amendment (assignment) 04/22/16
SWIFT LEASING CO., LLC
WELLS FARGO EQUIPMENT FINANCE, INC.


Specific equipment
DE
Department of State: Division Of Corporations
04/16/2015
#2015 1642528
Amendment 04/29/15; Amendment 05/14/15
SWIFT LEASING CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
05/6/2015
#2015 1941078
 
SWIFT LEASING CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
5/20/2015
#2015 2152949
Amendment 10/20/15; Amendment 2/2/17








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT LEASING CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
6/10/2015
#2015 2486354
 
SWIFT LEASING CO., LLC
PNC EQUIPMENT FINANCE, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
12/29/2015
#2015 6311004
 
SWIFT LEASING CO., LLC
WELLS FARGO EQUIPMENT FINANCE, INC.


Specific equipment, including products and proceeds
DE
Department of State: Division Of Corporations
3/3/2016
#2016 1291333
Amendment 3/18/16
SWIFT LEASING CO., LLC
PNC EQUIPMENT FINANCE, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
7/27/2016
#2016 4543797
 
SWIFT LEASING CO., LLC
CITIZENS ASSET FINANCE, INC.


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
8/1/2017
#2017 5087314
 
SWIFT LOGISTICS, LLC
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR


comprehensive
DE
Department of State: Division Of Corporations
6/24/2013
#2013 2421569
 
SWIFT LOGISTICS, LLC
TCF EQUIPMENT FINANCE, A DIVISION OF TCF NATIONAL BANK
Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
8/20/2014
#2014 3352853
Amendment (assignment) 10/14/14
SWIFT LOGISTICS, LLC
TOYOTA MOTOR CREDIT CORPORATION


Specific equipment
DE
Department of State: Division Of Corporations
10/27/2014
#2014 4491353
 
SWIFT REFRIGERATED SERVICE, LLC
PNC BANK, NATIONAL ASSOCIATION


comprehensive
DE
Department of State: Division Of Corporations
1/31/2014
#2014 0425306
Amendment (change in debtor) 9/30/15
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
acquired and products
DE
Department of State: Division Of Corporations
4/26/2010
#2010 1442262
Amendment (change in SP) 2/28/11; Amendment (continuation) 11/3/14; Amendment
11/12/15
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
DAIMLER TRUST


Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
acquired and products
DE
Department of State: Division Of Corporations
4/26/2010
#2010 1442395
Amendment 11/3/14; Amendment 11/12/15
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
CISCO SYSTEMS CAPITAL CORPORATION


Equipment, including proceeds
DE
Department of State: Division Of Corporations
8/16/2011
#2011 3178269
Amendment (continuation) 7/22/16








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT TRANSPORTATION CO., INC.
DAIMLER TRUST
Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
and products
AZ
Secretary of State
09/28/2007 200715010043
Amendment (continuation) 04/23/2012; Amendment (continuation) 04/04/2017
SWIFT TRANSPORTATION CO., INC.
DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC
Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
and products
AZ
Secretary of State
09/28/2007 200715010270
Amendment (continuation) 04/23/2012; Amendment (continuation) 04/04/2017
SWIFT TRANSPORTATION CO., INC.
DCFS USA LLC
Owned, leased or acquired vehicles, trailers and/or chassis, including proceeds
and products
AZ
Secretary of State
09/28/2007 200715010918
Amendment (assignment) 11/13/2007; Amendment (continuation) 04/23/2012;
Amendment (continuation) 04/04/2017
SWIFT TRANSPORTATION CO., INC.
VFS LEASING CO.
Leased Volvo trucks and inventory, including proceeds
AZ
Secretary of State
11/20/2007 200715142031
Amendment 12/06/2007; Amendment (continuation) 10/22/2012
SWIFT TRANSPORTATION COMPANY
TOM MCLEOD SOFTWARE CORPORATION
McLeod reserves a purchase money security interest in the licensed software, the
equipment and third party software
AZ
Secretary of State
03/30/2015 2015-001-0799-1
 
SWIFT TRANSPORTATION COMPANY
IBM CREDIT LLC
Specific equipment and related software, including proceeds
AZ
Secretary of State
07/01/2015 2015-002-2448-1
 
SWIFT TRANSPORTATION CO., INC.
VFS LEASING CO.
Leased Volvo trucks and inventory, including proceeds
NV
Secretary of State
11/20/2007 2007038732-1
Amendment (continuation) 10/19/2012
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
CISCO SYSTEMS CAPITAL CORPORATION
Equipment and related software, including proceeds
NV
Secretary of State
03/19/2009 2009007073-0
Amendment (change in debtor) 08/16/2011; Amendment (continuation) 03/07/2014








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT TRANSPORTATION CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
8/21/2012
#2012 3241306
Amendment 9/11/12; Amendment 9/28/12; Amendment 11/13/12; Amendment
(continuation) 2/22/17
SWIFT TRANSPORTATION CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment and tractors
DE
Department of State: Division Of Corporations
8/21/2012
#2012 3241405
Amendment 9/11/12; Amendment 9/28/12; Amendment 11/13/12; Amendment
(continuation) 2/22/17
SWIFT TRANSPORTATION CO., LLC
BANK OF THE WEST


Specific equipment owned or hereafter acquired, including proceeds
DE
Department of State: Division Of Corporations
9/20/2013
#2013 3678530
Amendment 12/12/13
SWIFT TRANSPORTATION COMPANY
DE LAGE LANDEN FINANCIAL SERVICES, INC.


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
6/26/2014
#2014 2520948
 
SWIFT TRANSPORTATION CO., LLC
BANK OF THE WEST


Specific equipment owned or hereafter acquired, including proceeds
DE
Department of State: Division Of Corporations
12/9/2014
#2014 4975553
 
SWIFT TRANSPORTATION CO., LLC
BANC OF AMERICA LEASING & CAPITAL, LLC


Specific equipment owned or hereafter acquired, including proceeds
DE
Department of State: Division Of Corporations
6/19/2015
#2015 2649571
 
SWIFT TRANSPORTATION COMPANY
IBM CREDIT LLC


Specific equipment and related software, including proceeds
DE
Department of State: Division Of Corporations
9/1/2015
#2015 3846143
 
SWIFT TRANSPORTATION CO., LLC
BANC OF AMERICA LEASING & CAPITAL, LLC


Specific equipment owned or hereafter acquired, including proceeds
DE
Department of State: Division Of Corporations
11/6/2015
#2015 5205454
 








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT TRANSPORTATION CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
8/21/2012
#2012 3241306
Amendment 9/11/12; Amendment 9/28/12; Amendment 11/13/12; Amendment
(continuation) 2/22/17
SWIFT TRANSPORTATION CO., LLC
BMO HARRIS EQUIPMENT FINANCE COMPANY


Specific equipment
DE
Department of State: Division Of Corporations
8/21/2012
#2012 3241405
Amendment 9/11/12; Amendment 9/28/12; Amendment 11/13/12; Amendment
(continuation) 2/22/17
SWIFT TRANSPORTATION CO., LLC
BANK OF THE WEST


Specific equipment owned or hereafter acquired, including proceeds
DE
Department of State: Division Of Corporations
9/20/2013
#2013 3678530
Amendment 12/12/13
SWIFT TRANSPORTATION CORPORATION
DE LAGE LANDEN FINANCIAL SERVICES, INC.


Specific equipment
DE
Department of State: Division Of Corporations
6/26/2014
#2014 2520948
 
SWIFT TRANSPORTATION CO., LLC
BANK OF THE WEST


Specific equipment owned or hereafter acquired, including proceeds
DE
Department of State: Division Of Corporations
12/9/2014
#2014 4975553
 
SWIFT TRANSPORTATION CO. LLC
BANC OF AMERICA LEASING & CAPITAL, LLC


Specific equipment owned or hereafter acquired, including proceeds
DE
Department of State: Division Of Corporations
6/19/2015
#2015 2649571
 
SWIFT TRANSPORTATION CORPORATION
IBM CREDIT LLC


Specific equipment and related software, including proceeds
DE
Department of State: Division Of Corporations
9/1/2015
#2015 3846143
 
SWIFT TRANSPORTATION CO., LLC
BANC OF AMERICA LEASING & CAPITAL, LLC


Specific equipment owned or hereafter acquired, including proceeds
DE
Department of State: Division Of Corporations
11/6/2015
#2015 5205454
 
SWIFT TRANSPORTATION SERVICES, LLC
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR


comprehensive
DE
Department of State: Division Of Corporations
6/8/2011
#2011 2196999
Amendment (continuation) 2/2/16
SWIFT TRANSPORTATION SERVICES, LLC
IBM CREDIT LLC


Specific equipment and related software, including proceeds
DE
Department of State: Division Of Corporations
11/21/2011
#2011 4468875
 








--------------------------------------------------------------------------------







Debtor:




Secured Party Includes:




Collateral:




State:




Juris-
diction:




Original File Date and Number:




Related Filings:





SWIFT TRANSPORTATION SERVICES, LLC
IBM CREDIT LLC


Specific equipment and related software, including proceeds
DE
Department of State: Division Of Corporations
2/1/2012
#2012 0413502
 
SWIFT TRANSPORTATION SERVICES, LLC
IBM CREDIT LLC


Specific equipment and related software, including proceeds
DE
Department of State: Division Of Corporations
9/30/2014
#2014 3921509
 
SWIFT TRANSPORTATION SERVICES, LLC
IBM CREDIT LLC


Specific equipment and related software, including proceeds
DE
Department of State: Division Of Corporations
8/20/2015
#2015 3630844
 
SWIFT WAREHOUSING, LLC
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR


comprehensive
DE
Department of State: Division Of Corporations
9/15/2016
#2016 5643703
 
SWIFT WAREHOUSING, LLC
WELLS FARGO VENDOR FINANCIAL SERVICES, LLC


Specific equipment, including proceeds
DE
Department of State: Division Of Corporations
11/21/2016
#2016 7225772
 










--------------------------------------------------------------------------------






Schedule 9.6


Transactions with Affiliates


Central Freight Lines, Inc.


The only related interests of Mr. Jerry Moyes in Central Freight Lines (“Central
Freight”), a company with which Swift contracts for certain limited freight
transportation services and that leases facilities from and to Swift, were: (i)
as a guarantor on certain equipment leases of Central Freight; and (ii) as an
owner of Southwest Premier Properties, a company that leases property to Central
Freight. For the six months ended June 30, 2017, Swift paid Central Freight
$6,401 for freight services and $184,788 for a facility in Houston, TX that is
leased to Swift. As of June 30, 2017, Swift had no outstanding balance owing to
Central Freight for these services. For the six months ended June 30, 2017,
Central Freight paid Swift $564,744 for a leased facility in Jurupa Valley, CA,
and $39,600 for a cross dock lease in Memphis, TN, and $13,572 for freight
services. As of June 30, 2017, Central Freight Lines owes Swift $13,572 for
freight services and $88,370 for a leased facility in Jurupa Valley.


Compensi Services, LLC


Compensi Services provides Interstate Equipment Leasing, Inc. third-party
administration services. For the six months ended June 30, 2017, Swift paid
Compensi Services $11,762 for these services. As of June 30, 2017, Swift had no
outstanding balance owing to Compensi Services for these services.


83rd Ave & Thunderbird Associates


Gary Knight, a director of the Borrower, owns 83rd Ave & Thunderbird Associates
(“83APE”). 83APE provides administrative and clerical services to Knight
Transportation for which Knight Transportation pays 83APE $2,950 per month. For
the six months ended June 30, 2017, Knight Transportation paid 83APE $17,700 for
these services. As of June 30, 2017, Knight had no outstanding balance owing to
83APE for these services.


SME Industries, Inc.


Mr. Jerry Moyes is the principal stockholder of SME Industries, Inc. ("SME").
For the six months ended June 30, 2017, the services Swift provided to SME
included $225,453 for freight services. The rates Swift charges for freight
services to SME for transportation services are market rates, which are
comparable to what it charges third-party customers. As of June 30, 2017, SME
owes Swift $52,851 for freight services.


Mr. Jerry Moyes


In conjunction with the Swift's September 8, 2016 announcement that Jerry Moyes
would retire from his position as Chief Executive Officer effective December 31,
2016, Swift entered into an agreement with Mr. Moyes to memorialize the terms of
his retirement. Swift contracted with Mr. Moyes to serve as a non-employee
consultant from January 1, 2017 through December 31, 2019, during which time
Swift pays Mr. Moyes a monthly consulting fee of $200,000. For the six months
ended June 30, 2017, Swift paid Mr. Jerry Moyes $1,200,957.







--------------------------------------------------------------------------------





The following intercompany transactions/loans with entities which are not Loan
Parties:
Affiliates
Balance as of 6/30/2017
Description
Knight Transportation Inc. and Strehl LLC
$2.5 million unsecured revolving promissory note receivable from Strehl LLC.
(Total amount outstanding as of 6/30/2017 was $0.5 million)
Strehl is an AZ limited liability company that sells commercial vehicle parts.
The balance represents the amount funded by Knight Transportation Inc. for
general working capital needs.
Swift Transportation Services, LLC and TransMex, Inc.
$3.6 million receivable from TransMex for services performed


Swift Transportation Services, LLC provides freight and other shared services
for TransMex in the U.S.
Swift Transportation Services, LLC and Swift Logistics Mexico


$900,000 receivable from Swift Logistics Mexico for services performed


Swift Transportation Services, LLC provides certain shared services for Swift
Logistics Mexico, net of collection fees for collecting trade receivables from
Swift Transportation Services' Mexico customers.
Swift Transportation Co. of Arizona, LLC and Swift Logistics Mexico
$750,000 unsecured revolving promissory note receivable from Swift Logistics
Mexico. (Total amount outstanding as of 6/30/2017 was $0)
The note represents the amount funded by Swift Transportation Co. of Arizona,
LLC for general working capital needs.
Swift Transportation Co. of Arizona, LLC and Mohave Transportation Insurance
Company
$5.8 million receivable from Mohave Transportation Insurance Company
This balance is the "net" balance owed from Mohave to Swift Transportation Co.
of Arizona, LLC for insurance claims reimbursements, payroll, legal fees and
other operational expenses, net of the claims management fees.
Swift Transportation Co. of Arizona, LLC and Red Rock Risk Retention Group
$600,000 payable to Red Rock Risk Retention Group
This balance is the balance owed to Red Rock from Swift Transportation Co., of
Arizona, LLC for insurance claims reimbursements, payroll, legal fees and other
operational expenses.
TransMex, Inc. and Swift Leasing Co., LLC
TransMex leases trucks from Swift Leasing.
TransMex, as lessee, leases approximately 150 border crossing trucks from Swift
Leasing, as lessor.
Swift Transportation Co. of Arizona, LLC and Diverse Logistics and
Transportation, Inc.
$70,000 unsecured revolving promissory note receivable from Diverse Logistics
and Transportation, Inc. (Total amount outstanding as of 6/30/2017 was $44,000)
The note represents the amount funded by Swift Transportation Co. of Arizona,
LLC for general working capital needs.








